Exhibit 10.2

Execution Copy

CREDIT AGREEMENT

Dated as of September 17, 2015

by and among

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP,

AS BORROWER,

KEYBANK NATIONAL ASSOCIATION,

THE HUNTINGTON NATIONAL BANK,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS AGENT,

THE HUNTINGTON NATIONAL BANK,

AS SYNDICATION AGENT,

AND

KEYBANC CAPITAL MARKETS and THE HUNTINGTON NATIONAL BANK,

AS JOINT LEAD ARRANGERS AND BOOK MANAGERS

 

 

$120 MILLION SENIOR INTERIM TERM LOAN FACILITY



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

§1.

 

DEFINITIONS AND RULES OF INTERPRETATION.

     2     

§1.1

  

Definitions

     2     

§1.2

  

Rules of Interpretation.

     21   

§2.

 

THE CREDIT FACILITY.

     22     

§2.1

  

The Term Loan

     22     

§2.2

  

Notes

     22     

§2.3

  

[Reserved]

     22     

§2.4

  

[Reserved]

     23     

§2.5

  

[Reserved].

     23     

§2.6

  

Interest on Loans.

     23     

§2.7

  

[Reserved]

     23     

§2.8

  

[Reserved].

     23     

§2.9

  

Use of Proceeds

     23     

§2.10

  

[Reserved].

     24     

§2.11

  

[Reserved].

     24     

§2.12

  

Extension of Maturity Date

     24   

§3.

 

REPAYMENT OF THE LOANS.

     24     

§3.1

  

Stated Maturity

     24     

§3.2

  

Mandatory Prepayments

     25     

§3.3

  

Optional Prepayments.

     26     

§3.4

  

Partial Prepayments

     26     

§3.5

  

Effect of Prepayments

     26   

§4.

 

CERTAIN GENERAL PROVISIONS.

     26     

§4.1

  

Conversion Options.

     26     

§4.2

  

Fees

     27     

§4.3

  

[Reserved].

     27     

§4.4

  

Funds for Payments.

     27     

§4.5

  

Computations

     30     

§4.6

  

Suspension of LIBOR Rate Loans

     30     

§4.7

  

Illegality

     31     

§4.8

  

Additional Interest

     31     

§4.9

  

Additional Costs, Etc.

     31     

§4.10

  

Capital Adequacy

     32     

§4.11

  

Breakage Costs

     33     

§4.12

  

Default Interest; Late Charge

     33     

§4.13

  

Certificate

     33     

§4.14

  

Limitation on Interest

     33     

§4.15

  

Certain Provisions Relating to Increased Costs and Non-Funding Lenders

     33   

§5.

 

COLLATERAL SECURITY.

     34     

§5.1

  

Collateral

     34   

 

i



--------------------------------------------------------------------------------

    §5.2    [Reserved].    36    

§5.3

  

[Reserved]

     36     

§5.4

  

[Reserved]

     36     

§5.5

  

[Reserved]

     36     

§5.6

  

[Reserved]

     36     

§5.7

  

Release of Collateral

     36   

§6.

 

REPRESENTATIONS AND WARRANTIES.

     36     

§6.1

  

Corporate Authority, Etc.

     36     

§6.2

  

Governmental Approvals

     38     

§6.3

  

[Reserved]

     38     

§6.4

  

Financial Statements

     38     

§6.5

  

No Material Changes

     38     

§6.6

  

Franchises, Patents, Copyrights, Etc.

     38     

§6.7

  

Litigation

     38     

§6.8

  

No Material Adverse Contracts, Etc.

     39     

§6.9

  

Compliance with Other Instruments, Laws, Etc.

     39     

§6.10

  

Tax Status

     39     

§6.11

  

No Event of Default

     39     

§6.12

  

Investment Company Act

     39     

§6.13

  

Absence of UCC Financing Statements, Etc.

     39     

§6.14

  

Setoff, Etc.

     40     

§6.15

  

[Reserved].

     40     

§6.16

  

Employee Benefit Plans

     40     

§6.17

  

Disclosure

     40     

§6.18

  

Trade Name; Place of Business

     40     

§6.19

  

Regulations T, U and X

     41     

§6.20

  

Environmental Compliance

     41     

§6.21

  

Subsidiaries; Organizational Structure

     42     

§6.22

  

[Reserved]

     42     

§6.23

  

[Reserved]

     42     

§6.24

  

Brokers

     43     

§6.25

  

Other Debt

     43     

§6.26

  

Solvency

     43     

§6.27

  

No Bankruptcy Filing

     43     

§6.28

  

No Fraudulent Intent

     43     

§6.29

  

Transaction in Best Interests of Loan Parties; Consideration

     43     

§6.30

  

OFAC

     43     

§6.31

  

REIT Status

     44   

§7.

 

AFFIRMATIVE COVENANTS.

     44     

§7.1

  

Punctual Payment

     44     

§7.2

  

Maintenance of Office

     44     

§7.3

  

Records and Accounts

     44     

§7.4

  

Financial Statements, Certificates and Information

     44     

§7.5

  

Notices.

     46     

§7.6

  

Existence.

     47   

 

ii



--------------------------------------------------------------------------------

    §7.7    Insurance.    47    

§7.8

  

Taxes; Liens

     47     

§7.9

  

Inspection of Books and Records

     48     

§7.10

  

Compliance with Laws, Contracts, Licenses, and Permits

     48     

§7.11

  

Further Assurances

     48     

§7.12

  

Management

     49     

§7.13

  

[Reserved]

     49     

§7.14

  

Business Operations

     49     

§7.15

  

[Reserved]

     49     

§7.16

  

[Reserved]

     49     

§7.17

  

Distributions of Income to Borrower.

     49     

§7.18

  

Plan Assets

     49     

§7.19

  

Parent Guarantor Covenants

     49     

§7.20

  

[Reserved]

     50     

§7.21

  

Keepwell

     50   

§8.

 

NEGATIVE COVENANTS.

     50     

§8.1

  

Restrictions on Indebtedness.

     50     

§8.2

  

Restrictions on Liens, Etc.

     53     

§8.3

  

Restrictions on Investments

     56     

§8.4

  

Merger, Consolidation

     57     

§8.5

  

[Reserved].

     57     

§8.6

  

Compliance with Environmental Laws

     57     

§8.7

  

[Reserved]

     58     

§8.8

  

Asset Sales

     58     

§8.9

  

[Reserved]

     58     

§8.10

  

Restriction on Prepayment of Indebtedness

     58     

§8.11

  

[Reserved]

     58     

§8.12

  

Derivatives Contracts

     58     

§8.13

  

Transactions with Affiliates

     59     

§8.14

  

Management Fees

     59   

§9.

 

FINANCIAL COVENANTS.

     59     

§9.1

  

Maximum Consolidated Leverage Ratio

     59     

§9.2

  

Minimum Consolidated Fixed Charge Coverage Ratio

     59     

§9.3

  

Minimum Consolidated Tangible Net Worth

     59     

§9.4

  

Maximum Distributions

     60     

§9.5

  

Minimum Liquidity

     60     

§9.6

  

Maximum Recourse Indebtedness

     60     

§9.7

  

Maximum Unhedged Variable Rate Indebtedness

     60     

§9.8

  

Intentionally Deleted.

     60     

§9.9

  

Business Assets of IRT

     60   

§10.

 

CLOSING CONDITIONS.

     60     

§10.1

  

Loan Documents

     60     

§10.2

  

Certified Copies of Organizational Documents

     60     

§10.3

  

Resolutions

     61   

 

iii



--------------------------------------------------------------------------------

    §10.4    Incumbency Certificate; Authorized Signers    61    

§10.5

  

Opinion of Counsel

     61     

§10.6

  

Payment of Fees

     61     

§10.7

  

Insurance

     61     

§10.8

  

Performance; No Default

     61     

§10.9

  

Representations and Warranties

     61     

§10.10

  

Proceedings and Documents

     61     

§10.11

  

Security Documents

     62     

§10.12

  

Compliance Certificate

     62     

§10.13

  

[Reserved]

     62     

§10.14

  

Consents

     62     

§10.15

  

Acquisition

     62     

§10.16

  

Other

     62     

§10.17

  

Specified Senior Secured Credit Facility

     62   

§11.

 

[RESERVED].

     63   

§12.

 

EVENTS OF DEFAULT; ACCELERATION; ETC.

     63     

§12.1

  

Events of Default and Acceleration

     63     

§12.2

  

Certain Cure Periods

     65     

§12.3

  

Termination of Commitments

     65     

§12.4

  

Remedies

     66     

§12.5

  

Distribution of Collateral Proceeds

     66   

§13.

 

SETOFF.

     67   

§14.

 

THE AGENT.

     67     

§14.1

  

Authorization

     67     

§14.2

  

Employees and Agents

     68     

§14.3

  

No Liability

     68     

§14.4

  

No Representations

     68     

§14.5

  

Payments.

     69     

§14.6

  

Holders of Notes

     69     

§14.7

  

Indemnity

     70     

§14.8

  

Agent as Lender

     70     

§14.9

  

Resignation

     70     

§14.10

  

Duties in the Case of Enforcement

     70     

§14.11

  

Bankruptcy

     71     

§14.12

  

Request for Agent Action

     71     

§14.13

  

Reliance by Agent

     71     

§14.14

  

Approvals

     72     

§14.15

  

Borrower Not Beneficiary

     72     

§14.16

  

Defaulting Lenders.

     72     

§14.17

  

Reliance on Hedge Provider

     74   

 

iv



--------------------------------------------------------------------------------

§15.

 

EXPENSES.

     74   

§16.

 

INDEMNIFICATION.

     75   

§17.

 

SURVIVAL OF COVENANTS, ETC.

     76   

§18.

 

ASSIGNMENT AND PARTICIPATION.

     76     

§18.1

 

Conditions to Assignment by Lenders

     76     

§18.2

 

Register

     77     

§18.3

 

New Notes

     77     

§18.4

 

Participations

     77     

§18.5

 

Pledge by Lender

     78     

§18.6

 

No Assignment by Loan Parties

     78     

§18.7

 

Disclosure

     79     

§18.8

 

Titled Agents

     79     

§18.9

 

Amendments to Loan Documents

     79   

§19.

 

NOTICES.

     80   

§20.

 

RELATIONSHIP.

     80   

§21.

 

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

     80   

§22.

 

HEADINGS.

     81   

§23.

 

COUNTERPARTS.

     81   

§24.

 

ENTIRE AGREEMENT, ETC.

     81   

§25.

 

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

     81   

§26.

 

DEALINGS WITH THE LOAN PARTIES.

     82   

§27.

 

CONSENTS, AMENDMENTS, WAIVERS, ETC.

     82   

§28.

 

SEVERABILITY.

     83   

§29.

 

TIME OF THE ESSENCE.

     83   

§30.

 

NO UNWRITTEN AGREEMENTS.

     83   

§31.

 

REPLACEMENT NOTES.

     83   

§32.

 

NO THIRD PARTIES BENEFITED.

     84   

§33.

 

PATRIOT ACT.

     84   

§34.

 

[RESERVED].

     84   

§35.

 

[RESERVED].

     84   

§36.

 

[RESERVED].

     84   

§37.

 

[RESERVED].

     84   

§38.

 

RECOURSE PROVISIONS

     84   

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A

    

FORM OF TERM NOTE

Exhibit B

    

[RESERVED]

Exhibit C

    

[RESERVED]

Exhibit D

    

[RESERVED]

Exhibit E

    

[RESERVED]

Exhibit F

    

[RESERVED]

Exhibit G

    

FORM OF COMPLIANCE CERTIFICATE

Exhibit H

    

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Exhibit I

    

[RESERVED]

Schedule 1.1

    

LENDERS AND COMMITMENTS

Schedule 1.1-A

    

DISQUALIFIED LENDERS

Schedule 1.1-B

    

COLLATERAL – DISTRIBUTION INTEREST PLEDGES

Schedule 1.1-C

    

COLLATERAL – OWNERSHIP INTEREST PLEDGES

Schedule 1.2

    

[RESERVED]

Schedule 5.1

    

BORROWER SUBSIDIARIES REQUIRING NOTICE TO LENDER

Scheduled 5.3

    

[RESERVED]

Schedule 6.3

    

[RESERVED]

Schedule 6.5

    

[RESERVED]

Schedule 6.7

    

PENDING LITIGATION

Schedule 6.20

    

ENVIRONMENTAL MATTERS

Schedule 6.21(a)

    

BORROWER SUBSIDIARIES

Schedule 6.23

    

[RESERVED]

Schedule 8.1

    

SPECIFIED INDEBTEDNESS

Schedule 8.14

    

MANAGEMENT FEES

Schedule 19

    

NOTICE ADDRESSES

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is made as of the 17th day of September, 2015, by and
among INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited
partnership (“Borrower”), KEYBANK NATIONAL ASSOCIATION (together with any
successor in interest, “KeyBank”), THE HUNTINGTON NATIONAL BANK (together with
any successor in interest, “Huntington”), the other lending institutions which
are parties to this Agreement as “Lenders”, and the other lending institutions
that may become parties hereto pursuant to §18, KEYBANK NATIONAL ASSOCIATION, as
administrative agent for the Lenders (the “Agent”), THE HUNTINGTON NATIONAL
BANK, as Syndication Agent (“Syndication Agent”), and KEYBANC CAPITAL MARKETS
and THE HUNTINGTON NATIONAL BANK, as Joint Lead Arranger and Joint Book
Managers.

R E C I T A L S

WHEREAS, Borrower has requested that Lenders provide an interim term loan
facility to Borrower; and

WHEREAS, Agent and Lenders are willing to provide such interim term loan
facility on and subject to the terms and conditions set forth herein; and

WHEREAS, Guarantor is willing to guaranty all of the Obligations of Borrower
pursuant to this Agreement and the other Loan Documents on the terms and
conditions set forth in the Guaranty to which it is a party; and

WHEREAS, contemporaneously with the closing of the Facility (defined below), IRT
(defined below) intends to acquire (the “Acquisition”) one hundred percent
(100%) of the equity interests of Trade Street Residential, Inc. (the “Target”)
pursuant to that certain Agreement and Plan of Merger dated as of May 11, 2015
(including the exhibits and schedules thereto, the “Acquisition Agreement”)
entered into among IRT, Borrower, Adventure Merger Sub LLC, a newly formed
Delaware limited liability company wholly-owned by the Borrower (“OP
MergerSub”), IRT Limited Partner, LLC, a Delaware limited liability company
wholly-owned by IRT (“IRT LP LLC”), the Target and Trade Street Operating
Partnership, LP (the “Target OP”). In connection with the Acquisition, (a) OP
MergerSub will merge with and into the Target OP, with the Target OP as the
surviving entity of such merger (and the Target OP shall convert to a Delaware
limited liability company and be renamed IR TS Op Co, LLC), (b) Target will
merge with and into IRT LP LLC, with IRT LP LLC as the surviving entity of such
merger, (c) as a result of the transactions described in (a) and (b) above, IRT
will become the owner of the Target and indirect owner of the Target OP, with
the Target’s stockholders receiving the aggregate amount of consideration set
forth in the Acquisition Agreement, (c) the Borrower will obtain the Facility
(as defined below) and the Specified Senior Secured Credit Facility (as defined
below), (d) certain existing indebtedness and commitments, including the
Huntington Bank Credit Facility (as defined below) and the Regions Bank Credit
Facility (as defined below) shall be repaid in full and all commitments with
respect thereto shall be terminated (collectively, the “Refinancing”) and
(e) reasonable and documented fees and expenses incurred in connection with the
foregoing (the “Transaction Costs”) will be paid. The transactions described in
this paragraph are collectively referred to herein as the “Transactions”;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

 

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1 Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Agreement referred to below. Further,
certain definitions of the Specified Senior Secured Credit Agreement have been
incorporated herein by reference, as provided below. Each of the parties hereto
expressly acknowledges and agrees that (1) each has reviewed the terms and
provisions of the Specified Senior Secured Credit Agreement executed and
delivered as of the date hereof; (2) all of the terms and provisions of the
Specified Senior Secured Credit Agreement (as and to the extent referenced
herein) are specifically incorporated herein by reference; (3) references herein
to the Specified Senior Secured Credit Agreement, including, without limitation,
with respect to certain defined terms, shall be used herein as if separately
restated, mutatis mutandis; (4) all references to the Specified Senior Secured
Credit Agreement shall mean and refer to such agreement as executed, delivered,
and in effect as of the Closing Date, unless otherwise expressly agreed in
writing by the Agent and Required Lenders (or all Lenders, if applicable, with
respect to any corresponding amendments thereto requiring the approval of all
“Lenders” thereunder) with respect to any amendments or modifications to the
Specified Senior Secured Credit Agreement from and after the Closing Date;
(5) if requested by Agent, in its reasonable discretion (and at the direction of
the Required Lenders), including, without limitation, (x) on account of there
being a syndicate of Lenders under the Specified Senior Secured Credit Agreement
which differs from the syndicate of Lenders under the Facility hereunder) or
(y) in the event that the Specified Senior Secured Credit Facility is refinanced
or otherwise satisfied, repaid, or terminated prior to the repayment in full of
the Obligations hereunder, the Loan Parties shall promptly execute and deliver,
at no cost or expense to Agent or Lenders, an amendment to this Agreement which
shall expressly incorporate and restate the provisions of the Specified Senior
Secured Credit Agreement (including, without limitation, certain defined terms
therein), mutatis mutandis, which remain applicable to this Agreement, as
reasonably determined by Agent; provided, however, that the terms and provisions
of the Specified Senior Secured Credit Agreement (as then last having been
approved in writing by Agent and Required Lenders (and, if applicable, all
Lenders) as of the date of any such refinancing, satisfaction, repayment, or
termination of the Specified Senior Secured Credit Facility) shall nevertheless
remain in effect and applicable to this Agreement (notwithstanding any such
refinancing, satisfaction, repayment, or termination of the Specified Senior
Secured Credit Facility) until such time, if any, that Agent requests that the
Loan Parties enter into any such amendment of this Agreement.

Acquisition. As defined in the preamble hereto.

Acquisition Agreement. As defined in the preamble hereto.

Adjusted EBITDA. As defined in the Specified Senior Secured Credit Agreement.

Adjusted NOI. As defined in the Specified Senior Secured Credit Agreement.

Affected Lender. See §4.15.

 

2



--------------------------------------------------------------------------------

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote fifty percent (50%) or more of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing fifty percent (50%) or more of
the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person.

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel. Riemer & Braunstein LLP or such other counsel as
selected by Agent.

Aggregate Credit Exposure. The aggregate Term Loan Exposure of all of the
Lenders.

Agreement. This Credit Agreement, as the same may be amended, modified,
supplemented and/or extended from time to time, including the Schedules and
Exhibits hereto.

Agreement Regarding Fees. See §4.2.

Anti-Corruption Laws. All laws, rules, and regulations of any jurisdiction
applicable to Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

Applicable Margin. The Applicable Margin (a) for LIBOR Rate Loans shall be
(x) five percent (5.00%) during the Initial Term and (y) six and one half
percent (6.50%) during any Extended Term and (b) for Base Rate Loans shall be
(x) four percent (4.00%) during the Initial Term and (y) five and one half
percent (5.50%) during any Extended Term.

Approved Fund. Any Fund that is administered or managed by (a) a Lender, or
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arranger. KeyBanc Capital Markets, The Huntington Bank, and/or any successors
thereto.

Assignment and Acceptance Agreement. See §18.1.

 

3



--------------------------------------------------------------------------------

Authorized Officer. Any of the following Persons: Scott F. Schaeffer, Farrell M.
Ender, James J. Sebra and Anders Laren, and such other Persons as Borrower shall
designate in a written notice to Agent.

Balance Sheet Date. December 31, 2014.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The greater of (a) the Applicable Margin for Base Rate Loans plus the
greater of (i) the fluctuating annual rate of interest announced from time to
time by the Agent at the Agent’s Head Office as its “prime rate”, or (ii) one
half of one percent (0.50%) above the Federal Funds Effective Rate, or (b) the
sum of LIBOR with an Interest Period of one (1) month based on the then
applicable LIBOR determined for such Interest Period) plus the then Applicable
Margin for LIBOR Rate Loans. The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer. Any
change in the rate of interest payable hereunder resulting from a change in the
Base Rate shall become effective as of the opening of business on the day on
which such change in the Base Rate becomes effective, without notice or demand
of any kind.

Base Rate Loans. Collectively, the Term Base Rate Loans.

Borrower. As defined in the Preamble.

Borrower Subsidiaries. Means each Subsidiary of Borrower, including, without
limitation, each “Subsidiary Borrower” (as such quoted term is defined in the
Specified Senior Secured Credit Agreement); provided, however, that each
reference herein to Borrower Subsidiary or Borrower Subsidiaries shall (unless
otherwise indicated) be deemed to exclude any Excluded Subsidiary.

Borrowing Base Adjusted NOI. As defined in the Specified Senior Secured Credit
Agreement.

Borrowing Base Value. As defined in the Specified Senior Secured Credit
Agreement.

Breakage Costs. The commercially reasonable cost to any Lender of re-employing
funds bearing interest at LIBOR incurred (or reasonably expected to be incurred)
in connection with (i) any payment of any portion of the Loans bearing interest
at LIBOR prior to the termination of any applicable Interest Period, (ii) the
conversion of a LIBOR Rate Loan to any other applicable interest rate on a date
other than the last day of the relevant Interest Period, or (iii) the failure of
Borrower to draw down, on the first day of the applicable Interest Period, any
amount as to which Borrower has elected a LIBOR Rate Loan.

Building. As defined in the Specified Senior Secured Credit Agreement.

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

 

4



--------------------------------------------------------------------------------

Cash Equivalents. As defined in the Specified Senior Secured Credit Agreement.

CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980, 42 U.S.C. 9601 et seq.

CFTC Regulations. Any and all regulations, rules, directives, or orders now or
hereafter promulgated or issued by the Commodity and Futures Trading Commission
(including any successor thereto) relating to Derivatives Contracts.

Change in Law. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

Change of Control. As defined in the Specified Senior Secured Credit Agreement.

Closing Date. The first date on which all of the conditions set forth in §10
have been satisfied.

Code. The Internal Revenue Code of 1986, as amended.

Collateral. All of the property, rights and interests of the Borrower and/or
Guarantors (or any other Person) which are subject to the pledges, security
interests, security title, and liens created by the Security Documents.

Collateral Property or Collateral Properties. Means Real Estate owned by each
Subsidiary of Borrower, including, without limitation, each “Collateral
Property” (as such quoted term is defined in the Specified Senior Secured Credit
Agreement).

Commitment. As to each Lender, the Term Loan Commitment of such Lender (or
either of them, as the context requires).

Commitment Percentage. As to each Lender, the ratio, expressed as a percentage,
of (a) the amount of such Lender’s outstanding Term Loans to (b) the sum of the
outstanding Term Loans of all Lenders.

Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended and in effect from time to time, or any successor law.

Compliance Certificate. See §7.4(c).

 

5



--------------------------------------------------------------------------------

Consolidated. As defined in the Specified Senior Secured Credit Agreement.

Consolidated EBITDA. As defined in the Specified Senior Secured Credit
Agreement.

Consolidated Fixed Charge Coverage Ratio. As defined in the Specified Senior
Secured Credit Agreement.

Consolidated Group. As defined in the Specified Senior Secured Credit Agreement.

Consolidated Group Pro Rata Share. As defined in the Specified Senior Secured
Credit Agreement.

Consolidated Leverage Ratio. As defined in the Specified Senior Secured Credit
Agreement.

Consolidated Net Income. As defined in the Specified Senior Secured Credit
Agreement.

Consolidated Tangible Net Worth. As defined in the Specified Senior Secured
Credit Agreement.

Construction in Process. As defined in the Specified Senior Secured Credit
Agreement.

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Default. See §12.1.

Default Rate. See §4.12.

Defaulting Lender. Any Lender that, as determined by the Agent, (a) has failed
to perform any of its funding obligations hereunder, including in respect of its
Loans, within three (3) Business Days of the date required to be funded by it
hereunder, unless such Lender is contesting its obligation to fund such amount
in good faith, provided that if such Lender is the only Lender contesting its
obligation to fund, such Lender shall be deemed to be a Defaulting Lender
hereunder if such contest is not resolved within ninety (90) days, (b) has
notified the Borrower, or the Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it has
extended credit, (c) has failed, within three Business Days after request by the
Agent, to confirm in a manner reasonably satisfactory to the Agent that it will
comply with its funding obligations, unless such Lender is contesting its
obligation to fund in good faith, provided that if such Lender is the only
Lender contesting its obligation to fund, such Lender shall be deemed to be a
Defaulting Lender hereunder if such contest is not resolved within ninety
(90) days, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any bankruptcy or other debtor
relief law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

 

6



--------------------------------------------------------------------------------

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

Directions. See §14.14

Disqualified Lender. Not more than ten (10) publicly traded real estate
investment entities that invest primarily in multi-family housing as detailed in
Schedule 1.1-A hereto.

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of a Loan Party or any Subsidiary of a Loan
Party, now or hereafter outstanding, except a dividend or other distribution
payable solely in Equity Interest to the holders of that class; (b) redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of a
Loan Party or any Subsidiary of a Loan Party now or hereafter outstanding; and
(c) payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of a Loan
Party or any Subsidiary of a Loan Party now or hereafter outstanding.

Distribution Interest Pledges. The Pledge and Security Agreement (Distribution
Interests) from each of (x) Borrower, (y) IR OpCo, and (z) any other Borrower
Subsidiary which has an intervening ownership interest in another Borrower
Subsidiary, respectively, to the Agent for the benefit of the Lenders respecting
the “Collateral” as therein defined and described, including, without
limitation, all “Distributions” (as therein defined) with respect to the
“Ownership Interests” (as defined therein) of (a) Borrower in the Equity
Interests of IR OpCo and (b) IR OpCo (and as may be applicable, any Borrower
Subsidiary which has an intervening ownership interest in another Borrower
Subsidiary) in the Equity Interests of a Borrower Subsidiary, respectively,
without duplication, for whom Borrower, IR OpCo, and/or such Borrower
Subsidiary, respectively as applicable, is not able (and/or is prohibited) to
grant an Ownership Interest Pledge with respect to such Ownership Interests and
is able to grant a Distribution Interest Pledge in respect thereof (each as
reasonably determined in good faith), whether now existing or hereafter arising,
as further provided therein, respectively, now or hereafter delivered to secure
the Obligations, as the same may be modified or amended. The initial Collateral
granted pursuant to the Distribution Interest Pledges as of the Closing Date is
detailed on Schedule 1.1-B, but shall exclude any of the Distributions related
to any of the Excluded Subsidiaries.

 

7



--------------------------------------------------------------------------------

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The date on which any Loan is made or is to be made (which shall
be the Closing Date), and the date on which any Loan is converted in accordance
with §4.1.

Eligible Assignee. (a) A Lender; (b) an Affiliate of a Lender; (c) an Approved
Fund, and (d) any other Person (other than a natural person) approved by (i) the
Agent, and (ii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include (x) Borrower or any of the Borrower’s or the Guarantors’ Affiliates or
Subsidiaries and (y) so long as no payment or bankruptcy related Event of
Default shall have occurred and is continuing, any Disqualified Lender.

Eligible Bank. As defined in the Specified Senior Secured Credit Agreement.

Environmental Engineer. As defined in the Specified Senior Secured Credit
Agreement.

Environmental Laws. As defined in the Specified Senior Secured Credit Agreement.

Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting.

Equity Issuance. See §3.2(a).

Equity Issuance Pledges. The Pledge and Security Agreement (Equity Issuance
Proceeds) from each of (x) Borrower and (y) Parent Guarantor to the Agent for
the benefit of the Lenders respecting the “Collateral” as therein defined and
described, including, without limitation, all Net Equity Issuance Proceeds,
respectively, now or hereafter delivered to secure the Obligations, as the same
may be modified or amended.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate. Any Person that is subject to ERISA and is treated as a single
employer with Borrower or its Subsidiaries under §414 of the Code.

 

8



--------------------------------------------------------------------------------

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

Excess Refinanced Principal Amount. As defined in the Specified Senior Secured
Credit Agreement.

Excluded Subsidiary. Each of (a) IRT UPREIT Lender, LP, (b) IRT UPREIT Lender
Limited Partner, LLC, (c) BREF/Midlothian, LLC, (d) MTC-East, LLC, (e) TS
Manager LLC, (f) Trade Street Property Management, LLC and (g) Bayview Club TIC
I – XXVII LLCs, and, collectively, the “Excluded Subsidiaries”.

Excluded Swap Obligation. With respect to any Loan Party, any Hedge Obligation
of another Loan Party as to which such Loan Party is jointly and severally or
otherwise liable (as Borrower or as a Guarantor) pursuant to the terms of this
Agreement or any other Loan Document if, and to the extent that, the incurrence
of Obligations by such Loan Party in respect of such Hedge Obligation, or the
grant under a Loan Document by Borrower of a security interest to secure such
Hedge Obligation (or any guaranty thereof), is or becomes illegal under the
Commodity Exchange Act (or the application or official interpretation thereof,
including under any applicable CFTC Regulation) by virtue of Borrower’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to any “keepwell,”
support or other agreement for the benefit of such Loan Party and any and all
guarantees of, or other credit support for, any Hedge Obligation provided by
other Loan Parties as further provided in §7.21) at the time such Loan Party
becomes jointly and severally or otherwise liable with respect to such Hedge
Obligation or grants a security interest to secure same. If a Hedge Obligation
arises under a Derivatives Contract governing more than one Hedge Obligation,
such exclusion shall apply only to the portion of such Hedge Obligation that is
attributable to a Derivatives Contract for which such Hedge Obligation or
security interest becomes illegal.

Extended Maturity Date. See §2.12(a).

Extended Term. To the extent that the Initial Maturity Date is extended to the
Extended Maturity Date pursuant to §2.12(a), the extended term of the Loans,
being the period commencing from and after (but not including) the Initial
Maturity Date through and including the Extended Maturity Date.

Extension Request. See §2.12(a).

Event of Default. See §12.1.

Facility. The credit facility described herein with respect to the Loans up to
the Maximum Facility Amount.

FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b) of the Code and any
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the foregoing.

 

9



--------------------------------------------------------------------------------

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of New York on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”

Fixed Charges. For any period for the Consolidated Group, the sum of
(a) Interest Expense and (b) the aggregate of all regularly scheduled principal
payments on Indebtedness (but excluding (i) balloon payments of principal due
upon the stated maturity of any Indebtedness, (ii) payments of principal
outstanding under the Facility, and (iii) principal payments under the Specified
Senior Secured Credit Facility) of such the Consolidated Group made or required
to be made during such period, measured on a Consolidated basis, and (c) the
aggregate of all dividends payable on the preferred Equity Interests of a member
of the Consolidated Group (excluding, for the avoidance of doubt, any dividends
payable by one member of the Consolidated Group to another member of the
Consolidated Group); in each instance Fixed Charges shall include such Person’s
Consolidated Group Pro Rata Share of Fixed Charges attributable to any
Non-Wholly Owned Subsidiary.

Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

Funds from Operations. As defined in the Specified Senior Secured Credit
Agreement.

GAAP. Generally accepted accounting principles consistently applied.

Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

Gross Asset Value. As defined in the Specified Senior Secured Credit Agreement.

Ground Lease. As defined in the Specified Senior Secured Credit Agreement.

Guarantors. Collectively, (a) the Parent Guarantor; (b) IR OpCo; (c) any other
Borrower Subsidiaries which are permitted to (and/or not prohibited from)
providing a Guaranty of the Obligations; and (d) any other Person who
subsequently provides a Guaranty, but excluding, in any case, any of the
Excluded Subsidiaries.

 

10



--------------------------------------------------------------------------------

Guaranty. The guaranty of each Guarantor in favor of the Agent and the Lenders
of certain of the Obligations of the Borrower hereunder.

Hazardous Substances. As defined in the Specified Senior Secured Credit
Agreement.

Hedge Obligations. As may be applicable at any time, all obligations of the
Borrower to any Lender Hedge Provider to make any payments (including
termination payments) under any Derivatives Contract with respect to an interest
rate swap, collar, or floor or a forward rate agreement or other agreement
regarding the hedging of interest rate risk exposure (other than any interest
rate “cap”), and any confirming letter executed pursuant to such hedging
agreement, all as amended, restated or otherwise modified.

Huntington. As defined in the preamble hereto.

Huntington Bank Credit Facility. As defined in the Specified Senior Secured
Credit Agreement.

Indebtedness. As defined in the Specified Senior Secured Credit Agreement.

Indemnified Person. See §16.

Initial Maturity Date. September 16, 2016

Initial Term. The initial term of the Loans, being the period commencing on the
Closing Date through and including the Initial Maturity Date.

Intercompany Note. As defined in the Specified Senior Secured Credit Agreement.

Interest Expense. As defined in the Specified Senior Secured Credit Agreement.

Interest Payment Date. As to each Loan, the first day of each calendar month, or
if such date is not a Business Day, then the next succeeding Business Day.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two, or
three months thereafter and (b) thereafter, each period commencing on the day
following the last day of the next preceding Interest Period applicable to such
Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrower in a Loan Request or Conversion/Continuation Request;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London, England;

 

11



--------------------------------------------------------------------------------

(ii) if the Borrower shall fail to give notice as provided in §4.1, the Borrower
shall be deemed to have requested a continuation of the affected LIBOR Rate Loan
as a LIBOR Rate Loan for an interest period of one month on the last day of the
then current Interest Period with respect thereto as provided in and subject to
the terms of §4.1(c);

(iii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv) no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Maturity Date, as applicable.

Interpolated Rate. At any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as LIBOR) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) LIBOR for the longest period for which LIBOR is
available that is shorter than the Impacted Interest Period; and (b) the LIBOR
for the shortest period for which that LIBOR is available that exceeds the
Impacted Interest Period, in each case, at such time.

Investments. As defined in the Specified Senior Secured Credit Agreement.

IR OpCo. IR TS Op Co, LLC a Delaware limited liability company, as successor by
conversion to Trade Street Operating Partnership, L.P., a Delaware limited
partnership.

IRT. Independence Realty Trust, Inc., a Maryland corporation, and its successors
and assigns.

IRT LP LLC. As defined in the Preamble.

KeyBank. As defined in the preamble hereto.

Leases. As defined in the Specified Senior Secured Credit Agreement.

Legal Requirements shall mean all applicable federal, state, county and local
laws, rules, regulations, codes and ordinances, and the requirements in each
case of any governmental agency or authority having or claiming jurisdiction
with respect thereto, including, but not limited to, those applicable to zoning,
subdivision, building, health, fire, safety, sanitation, the protection of the
handicapped, and environmental matters and shall also include all orders and
directives of any court, governmental agency or authority having or claiming
jurisdiction with respect thereto.

Lenders. KeyBank, Huntington, the other lending institutions which are party
hereto and any other Person which becomes an assignee of any rights of a Lender
pursuant to §18 (but not including any participant as described in §18); and
collectively, the Term Loan Lenders.

 

12



--------------------------------------------------------------------------------

Lender Hedge Provider. As may be applicable at any time with respect to any
Hedge Obligations, any counterparty thereto that, at the time the applicable
hedge agreement was entered into, was a Lender or an Affiliate of a Lender.

LIBOR. For any LIBOR Rate Loan for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars) for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion; in each case the
“LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period; provided that (i) if the
LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement; provided further that if the LIBOR Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then LIBOR shall be the Interpolated Rate; provided that if
any Interpolated Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement, and (ii) if no such rate administered by
ICE Benchmark Administration (or by such other Person that has taken over the
administration of such rate for U.S. Dollars) is available to the Administrative
Agent, the applicable LIBOR for the relevant Interest Period shall instead be
the rate determined by the Administrative Agent to be the rate at which KeyBank
or one of its Affiliate banks offers to place deposits in U.S. dollars with
first class banks in the London interbank market at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
in the approximate amount of the relevant LIBOR Rate Loan and having a maturity
equal to such Interest Period. For any period during which a Reserve Percentage
shall apply, LIBOR with respect to LIBOR Rate Loans shall be equal to the amount
determined above divided by an amount equal to one (1) minus the Reserve
Percentage.

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans. All Loans bearing interest at a rate based on LIBOR, including
the Term LIBOR Rate Loans.

Lien. See §8.2.

Liquidity. As defined in the Specified Senior Secured Credit Agreement.

Loan Documents. This Agreement, the Notes, the Guaranty, the Security Documents
and all other documents, instruments or agreements now or hereafter executed or
delivered by or on behalf of the Borrower in connection with the Loans and
intended to constitute a Loan Document.

 

13



--------------------------------------------------------------------------------

Loan Party. Means the Borrower, each Guarantor and IRT OKC Portfolio Member,
LLC, a Delaware limited liability company, individually, and Loan Parties means
those parties collectively.

Loan Request. See §2.7.

Loan and Loans. An individual Term Loan or the aggregate Term Loans to be made
by the Lenders hereunder. All Loans shall be made in Dollars.

Management Agreements. As defined in the Specified Senior Secured Credit
Agreement.

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of the
Consolidated Group considered as a whole; (b) the ability of the Loan Parties
and Borrower Subsidiaries (taken as a whole) to perform their material
obligations, respectively as applicable, under the Loan Documents (including,
without limitation, with respect to matters relating to Borrower Subsidiaries);
or (c) the validity or enforceability of any of the material Loan Documents or
the material rights or remedies of Agent or the Lenders thereunder.

Material Asset. Any asset (other than Real Estate) with a book value in excess
of $250,000.00.

Maturity Date. The Initial Maturity Date, as such date may be extended to the
Extended Maturity Date as provided in §2.12, or such earlier date on which the
Loans shall become due and payable pursuant to the terms hereof.

Maximum Facility Amount. The maximum aggregate amount of the Facility, which
amount shall be the Term Loan Facility Amount.

Moody’s. Moody’s Investor Service, Inc.

Mortgages. As defined in the Specified Senior Secured Credit Agreement.

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by Borrower or any ERISA Affiliate.

Multifamily Property. As defined in the Specified Senior Secured Credit
Agreement.

Net Equity Issuance Proceeds. See §3.2(a).

Net Proceeds. Means (a) with respect to any Refinanced Indebtedness in respect
of any Real Estate or Material Assets, one hundred percent (100%) of any Excess
Refinanced Principal Amount in connection with any Refinancing by a Loan Party
or its Subsidiaries of Real Estate or Material Assets and (b) with respect to
the sale of any Real Estate or Material Assets of a Loan Party or its
Subsidiaries, one hundred percent (100%) of the actual gross sales price under
the applicable purchase and sale agreement with respect to such Real Estate or
such Material Assets less (c) in each case, for clause (a) and (b) above, actual
customary, reasonable, and documented closing costs and expenses (including
reasonable and documented sales costs, commissions,

 

14



--------------------------------------------------------------------------------

legal fees and transfer taxes), less (d) in the case of clause (b) above, the
payment of principal, premium, penalty interest or other amounts in respect of
Indebtedness secured by the Real Property or Material Asset that is the subject
of such sale, less (e) in the case of clause (b) above, the amount of any
reasonable reserve established in accordance with GAAP against any liabilities
associated with the Real Estate or Material Asset that is the subject of such
sale, less (f) in the case of clause (b) in respect of any Material Asset, any
proceeds of such sale reinvested in fixed, capital, or similar assets of Parent
Guarantor and its Subsidiaries.

Non Excluded Taxes. See §4.4(b).

Non-Funding Lender. See §4.15.

Non-Recourse Exclusions. As defined in the Specified Senior Secured Credit
Agreement.

Non-Recourse Indebtedness. As defined in the Specified Senior Secured Credit
Agreement.

Non-U.S. Lender. See §4.4(c).

Non-Wholly Owned Subsidiary. As defined in the Specified Senior Secured Credit
Agreement.

Notes. Collectively, the Term Notes.

Notice. See §19.

Obligations. The term “Obligations” shall mean and include:

A. The payment, in accordance with the terms of the Loan Documents, of the
principal sum, interest at variable rates, charges and indebtedness evidenced by
the Notes including any extensions, renewals, replacements, increases,
modifications and amendments thereof, given by Borrower to the order of the
respective Lenders;

B. The payment, performance, discharge and satisfaction, in accordance with the
terms of the Loan Documents, of each of the covenants, warranties,
representations, undertakings and conditions to be paid, performed, satisfied
and complied with by Borrower under and pursuant to this Credit Agreement or the
other Loan Documents;

C. The payment, in accordance with the terms of the Loan Documents, of the
costs, expenses, legal fees and liabilities incurred by Agent and the Lenders in
connection with the enforcement of any of Agent’s or any Lender’s rights or
remedies under this Credit Agreement or the other Loan Documents, or any other
instrument, agreement or document which evidences or secures any other
obligations or collateral therefor, whether now in effect or hereafter executed;

D. The payment, performance, discharge and satisfaction of all other liabilities
and obligations of Borrower to Agent or any Lender, whether now existing or
hereafter arising, direct

 

15



--------------------------------------------------------------------------------

or indirect, absolute or contingent, and including, without limitation express
or implied upon the generality of the foregoing, each liability and obligation
of Borrower under any one or more of the Loan Documents and any amendment,
extension, modification, replacement or recasting of any one or more of the
instruments, agreements and documents referred to in this Credit Agreement or
any other Loan Document or executed in connection with the transactions
contemplated by this Credit Agreement or any other Loan Document; and

E. All Hedge Obligations; provided, however, that (x) in no event shall
“Obligations” include any Excluded Swap Obligations and (y) the provisions set
forth in the definition of Security Documents herein shall be applicable with
respect to any Security Document securing any Hedge Obligation.

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

OP MergerSub. As defined in the Preamble.

Operating Property Value. As defined in the Specified Senior Secured Credit
Agreement.

Other Real Estate Investments. As defined in the Specified Senior Secured Credit
Agreement.

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.

Ownership Interest Pledges. The Pledge and Security Agreement (Ownership
Interests) from (x) Borrower, (y) IR OpCo, and (z) any other Borrower Subsidiary
which has an intervening ownership interest in another Borrower Subsidiary,
respectively, to the Agent for the benefit of the Lenders respecting the
“Collateral” as therein defined and described, including, without limitation,
all “Pledged Ownership Interests” (as therein defined) respecting Borrower’s and
IR OpCo’s (and as may be applicable, that of any Borrower Subsidiary which has
an intervening ownership interest in another Borrower Subsidiary) maximum
allowable percentage ownership interest, respectively, to and in the Equity
Interests in all Subsidiaries of Borrower and/or IR OpCo for which Borrower
and/or IR OpCo (or any such Borrower Subsidiary) is able (and/or not prohibited)
to grant such Ownership Interest Pledge therein (as reasonably determined in
good faith), whether now existing or hereafter arising, as further provided
therein, respectively, now or hereafter delivered to secure the Obligations, as
the same may be modified or amended. The initial Collateral granted pursuant to
the Ownership Interest Pledges as of the Closing Date is detailed on Schedule
1.1-C, but shall exclude any of the Equity Interests in any of the Excluded
Subsidiaries.

Parent Guarantor. IRT.

Participant Register. See §18.4.

 

16



--------------------------------------------------------------------------------

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permitted Liens. Liens, security interests and other encumbrances permitted (or
of a nature permitted) by §8.2.

Permitted Refinancing Indebtedness. As defined in the Specified Senior Secured
Credit Agreement.

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, or other legal entity, and any government or
any governmental agency or political subdivision thereof.

Plan. Any employee pension benefit plan within the meaning of §3(2) of ERISA
maintained or contributed to by Borrower or any ERISA Affiliate the benefits of
which are guaranteed on termination in full or in part by the PBGC pursuant to
Title IV of ERISA, other than a Multiemployer Plan.

Plan Assets. Assets of any Plan subject to Part 4, Subtitle B, Title I of ERISA.

Pro Forma Basis. As defined in the Specified Senior Secured Credit Agreement.

Property NOI. As defined in the Specified Senior Secured Credit Agreement.

Qualified ECP Loan Party. Means, in respect of any Hedge Obligation, each Loan
Party with total assets exceeding $10,000,000 at the time the relevant guaranty
or grant of the relevant security interest becomes effective with respect to
such Hedge Obligation or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Qualified Manager. As defined in the Specified Senior Secured Credit Agreement.

Real Estate. As defined in the Specified Senior Secured Credit Agreement.

Recourse Indebtedness. As defined in the Specified Senior Secured Credit
Agreement.

Refinanced Indebtedness. As defined in the Specified Senior Secured Credit
Agreement.

Refinancing. As defined in the Preamble and further defined in the definition of
Permitted Refinancing Indebtedness, as applicable and as the context may
require.

Regions Bank Credit Facility. As defined in the Specified Senior Secured Credit
Agreement.

 

17



--------------------------------------------------------------------------------

Register. See §18.2.

Release. See §6.20(c).

Rent Roll. As defined in the Specified Senior Secured Credit Agreement.

Representative. See §14.17.

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than fifty-one percent (51%) of the
aggregate amount of the Total Commitment, or, if the Total Commitment has been
terminated or reduced to zero, Lenders whose aggregate Commitment Percentage is
equal to or greater than fifty-one percent (51%) of the principal amount of the
Aggregate Credit Exposure; provided that (a) in determining such Commitment
Percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded and the Commitment Percentages of the Lenders shall be
redetermined, for voting purposes only, to exclude the Commitment Percentages of
such Defaulting Lenders, and (b) at all times when two or more Lenders are party
to this Agreement, the term “Required Lenders” shall in no event mean less than
two (2) Lenders; provided, however, that until such time as KeyBank holds an
aggregate Commitment Percentage of less than fifty-one percent of (x) the
aggregate amount of the Total Commitment or (y) the principal amount of the
Aggregate Credit Exposure, as specified above, as may be applicable at any time
and as the context may require, the term “Required Lenders” shall include both
KeyBank and Huntington.

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting of or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

S&P. Standard & Poor’s Ratings Group.

Sanctioned Entity. Means (a) an agency, political subdivision, or
instrumentality of the government of, (b) an organization directly or indirectly
controlled by or (c) a Person or group resident in, in each case, a country that
is itself subject to Sanctions.

Sanctioned Person. A Person or group named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time or any Sanctions-related list of designated Persons maintained by OFAC or
the U.S. Department of State, the United Nations Security Council, the European
Union, or any EU member state.

Sanctions. Economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

18



--------------------------------------------------------------------------------

SEC. The federal Securities and Exchange Commission.

Secured Indebtedness. As defined in the Specified Senior Secured Credit
Agreement.

Secured Recourse Indebtedness. As defined in the Specified Senior Secured Credit
Agreement.

Security Documents. Collectively, the Ownership Interest Pledges, the
Distribution Interest Pledges, the Equity Issuance Pledges, UCC-1 financing
statements, and any further collateral security agreements or assignments to the
Agent for the benefit of the Lenders, respecting the Collateral, previously, now
or hereafter delivered to secure the Obligations, as the same may be modified or
amended; provided, however, that only Hedge Obligations relating to the
Obligations arising under the Facility shall be secured by the Security
Documents and only to the extent that: (x) such Hedge Obligations are subject
and subordinate to such Obligations arising under the Facility and (y) the Agent
has received a notice from the “Representative” (as defined in §14.17) or the
holder of such Hedge Obligations (except where Agent or its Affiliate is the
Lender Hedge Provider) advising Agent of the existence of such conforming Hedge
Obligation.

Solvent. As defined in the Specified Senior Secured Credit Agreement.

Specified Hedging Party. Any Loan Party that is not then a Qualified ECP Loan
Party (determined prior to giving effect to Section §7.21).

Specified Senior Secured Credit Agreement. That certain Credit Agreement of even
date herewith among Borrower, as “Parent Borrower”, Guarantor, as “Guarantor”,
certain of the Borrower Subsidiaries, as “Subsidiary Borrowers”, KeyBank, as
“Agent,” and KeyBank and certain other financial institutions as “Lenders”
respecting the Specified Senior Secured Credit Facility.

Specified Senior Secured Credit Facility. That certain senior secured credit
facility of even date herewith in the original principal amount of up to Three
Hundred Twenty-Five Million Dollars ($325,000,000.00) (and subject to increase
or decrease as therein provided) evidenced by, among other instruments,
documents, and agreements, the Specified Senior Secured Credit Agreement. For
the avoidance of doubt, the Specified Senior Secured Credit Facility is not part
of the Facility hereunder.

State. A state of the United States of America and the District of Columbia.

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

19



--------------------------------------------------------------------------------

Syndication Agent. As defined in the preamble hereto.

Target. As defined in the preamble hereto.

Target OP. As defined in the preamble hereto.

Taxes. Any present or future taxes, levies, imposts, duties, charges, fees, or
similar deductions or withholdings that are imposed by any Governmental
Authority.

Term Base Rate Loans. Term Loans bearing interest calculated by reference to the
Base Rate, subject to the provisions of §2.6(a).

Term LIBOR Rate Loans. Term Loans bearing interest calculated by reference to
the LIBOR Rate.

Term Loan or Loans. An individual Term Loan or the aggregate Term Loans, as the
case may be, in the maximum principal amount of the Term Loan Facility Amount,
to be made by the Term Loan Lenders hereunder as more particularly described in
§2.

Term Loan Commitment. As to each Term Loan Lender, its obligation to make Term
Loans to Borrower pursuant to §2.1, in an amount up to, but not exceeding, the
amount set forth for such Lender on Schedule 1.1 attached hereto as such
Lender’s “Term Loan Commitment Amount” or as set forth in the applicable
Assignment and Assumption Agreement.

Term Loan Commitment Percentage. As to each Term Loan Lender, the ratio,
expressed as a percentage, of (a) the amount of such Term Loan Lender’s Term
Loan Commitment to (b) the aggregate amount of the Term Loan Commitments of all
Term Loan Lenders; provided, however, that if at the time of determination the
Term Loan Lender’s Term Loan Commitments have terminated or been reduced to zero
(0), the “Term Loan Commitment Percentage” of each Term Loan Lender shall be the
Term Loan Commitment Percentage of such Term Loan Lender in effect immediately
prior to such termination or reduction.

Term Loan Exposure. The aggregate Term Loans held by the Term Loan Lenders.

Term Loan Facility. At any time, the Term Loans which the Term Loan Lenders have
agreed to make in accordance with the terms of this Agreement in the aggregate
amount of the Term Loan Lenders’ Term Loan Commitments at such time.

Term Loan Facility Amount. One Hundred Twenty Million Dollars ($120,000,000.00).

Term Loan Lender. Any Lender that has a Term Loan Commitment.

Term Loan Notes. See §2.2.

Titled Agents. The Arranger, the Syndication Agent, or any documentation agent.

Transaction Costs. As defined in the Preamble.

Transactions. As defined in the Preamble.

 

20



--------------------------------------------------------------------------------

Total Commitment. The sum of the Term Loan Commitments as in effect from time to
time.

Total Indebtedness. As defined in the Specified Senior Secured Credit Agreement.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unhedged Variable Rate Indebtedness. As defined in the Specified Senior Secured
Credit Agreement.

Unimproved Land. As defined in the Specified Senior Secured Credit Agreement.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted cash” and “Unrestricted Cash Equivalents” means, as of
any date of determination, the aggregate amount of cash and Cash Equivalents
included in the cash accounts that would be listed on the consolidated balance
sheet of the Consolidated Group prepared in accordance with GAAP as of the end
of the most recently ended fiscal quarter ending prior to the date of such
determination for which consolidated financial statements of the Consolidated
Group are available to the extent such cash is not classified as restricted for
financial statement purposes (unless so classified solely because of any
provision under this Agreement, the Loan Documents and/or the documentation
related to the Specified Senior Secured Credit Facility or because they are
subject to a Lien securing the Obligations hereunder or the obligations
thereunder).

U.S. Lender. See §4.4(c).

Wholly Owned Subsidiary. As defined in the Specified Senior Secured Credit
Agreement.

§1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification of such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

 

21



--------------------------------------------------------------------------------

(f) The words “include”, “includes” and “including” are not limiting.

(g) The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval.

(h) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.

(i) Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(j) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k) The words “the date hereof” or words of like import shall mean the date that
this Agreement is fully executed by all parties.

(l) In the event of any change in generally accepted accounting principles after
the date hereof or any other change in accounting procedures pursuant to §7.3
which would affect the computation of any financial covenant, ratio or other
requirement set forth in any Loan Document, then upon the request of Borrower or
Agent, the Borrower and the Agent shall negotiate promptly, diligently and in
good faith in order to amend the provisions of the Loan Documents such that such
financial covenant, ratio or other requirement shall continue to provide
substantially the same financial tests or restrictions of the Borrower as in
effect prior to such accounting change, as determined by the Borrower and the
Agent in good faith. Until such time as such amendment shall have been executed
and delivered by the Borrower and the Agent, such financial covenants, ratio and
other requirements, and all financial statements and other documents required to
be delivered under the Loan Documents, shall be calculated and reported as if
such change had not occurred.

 

§2. THE CREDIT FACILITY.

§2.1 The Term Loan. Subject to the terms and conditions set forth in this
Agreement, on the Closing Date the Term Loan Lenders severally agree to make the
Term Loans in the original principal amount of the Term Loan Facility Amount to
the Borrower.

§2.2 Notes. The Loans shall, if requested by each Lender, be evidenced by
separate promissory notes of the Borrower in substantially the form of Exhibit A
hereto (collectively, the “Term Loan Notes”), dated of even date with this
Agreement (except as otherwise provided in §18.3) and completed with appropriate
insertions. One Term Loan Note shall be payable to the order of each Term Loan
Lender which so requests the issuance of a Term Loan Note in the principal
amount equal to such Term Loan Lender’s Term Loan Commitment.

§2.3 [Reserved]

 

22



--------------------------------------------------------------------------------

§2.4 [Reserved].

§2.5 [Reserved].

§2.6 Interest on Loans.

(a) Each Term Base Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the date on which such Term Base Rate
Loan is repaid or converted to a Term LIBOR Rate Loan at the rate per annum
equal to the Base Rate.

(b) [Reserved].

(c) Each Term LIBOR Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the last day of each Interest Period
with respect thereto at the rate per annum equal to the sum of LIBOR determined
for such Interest Period plus the Applicable Margin for Term LIBOR Rate Loans.

(d) [Reserved].

(e) The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

(f) Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

(g) [Reserved]

§2.7 [Reserved].

§2.8 [Reserved].

§2.9 Use of Proceeds. The Borrower will use the proceeds of the Term Loans
solely to (a) pay closing costs in connection with this Agreement and the
related Transaction Costs in connection with the Transactions; (b) repay then
existing loans including the Huntington Bank Credit Facility and the Regions
Bank Credit Facility; (c) fund the direct or indirect acquisition of additional
Multifamily Properties located within the fifty (50) States of the continental
United States or the District of Columbia, (d) fund capital and construction
expenditures, tenant improvements, leasing or other commissions and property and
equipment acquisitions within the fifty (50) States of the continental United
States or the District of Columbia; and (e) for general working capital purposes
(including without limitation to finance interest shortfalls, general operating
expenses, including without limitation taxes, insurance and other expenses, and
the payment of fees and expenses related to the Facility).

 

23



--------------------------------------------------------------------------------

§2.10 [Reserved].

§2.11 [Reserved].

§2.12 Extension of Maturity Date. The Borrower shall have the right and option
to extend the Maturity Date from the Initial Maturity Date to March 17, 2017
(the “Extended Maturity Date”), upon satisfaction or waiver (with any such
waiver requiring the approval of all of the Lenders) of the following conditions
precedent, which must be satisfied (or so waived) prior to the effectiveness of
any extension of the Maturity Date:

(a) Extension Request. The Borrower shall deliver written notice of such request
(the “Extension Request”) to the Agent not earlier than the date which is ninety
(90) days and not later than the date which is thirty (30) days prior to the
Initial Maturity Date (as determined without regard to such extension). Any such
Extension Request shall be irrevocable and binding on the Borrower unless
otherwise agreed to by the Agent in its reasonable discretion.

(b) Payment of Extension Fee. The Borrower shall pay to the Agent, for the pro
rata accounts of the Term Loan Lenders, an extension fee in an amount equal to
one hundred (100) basis points on the aggregate outstanding Term Loans of the
Term Loan Lenders in effect on the Initial Maturity Date, which fee shall, when
paid, be fully earned and non-refundable.

(c) No Default. On the date the Extension Request is given and on the Initial
Maturity Date (as determined without regard to such extension) no Default or
Event of Default shall have occurred and be continuing.

(d) Reduction of Term Loan Facility Amount. The Borrower shall have made
payments in reduction of the Term Loans such that on the date of the Initial
Maturity Date (as determined without regard to such extension) the Outstanding
principal balance of the Term Loans (and the Aggregate Credit Exposure of
Lenders thereunder) shall be no greater than Seventy-Five Million Dollars
($75,000,000.00).

(e) Representations and Warranties. The representations and warranties made by
the Borrower and Guarantors, respectively, in the Loan Documents or otherwise
made by or on behalf of the Borrower and Guarantors, respectively, in connection
therewith shall be true and correct in all material respects on the date the
Extension Request is given and on the Initial Maturity Date (as determined
without regard to such extension), unless such representations and warranties
are by their terms limited to a specified date.

(f) [Reserved].

 

§3. REPAYMENT OF THE LOANS.

§3.1 Stated Maturity. The Borrower promises to pay on the Maturity Date and
there shall become absolutely due and payable on the Maturity Date all of the
Term Loans outstanding on such date, together with any and all accrued and
unpaid interest thereon.

 

24



--------------------------------------------------------------------------------

§3.2 Mandatory Prepayments. Borrower shall and shall cause Parent Guarantor to
comply with the following covenants (and by its execution and delivery of the
Guaranty, Parent Guarantor hereby covenants and agrees that):

(a) Any and all “Net Equity Issuance Proceeds” (as defined in the Equity
Issuance Pledge and so referred to herein) of Borrower and/or Parent Guarantor,
respectively, as and when received or otherwise payable to Borrower and/or
Parent Guarantor (to the extent Borrower and/or Parent Guarantor, respectively,
is entitled to receive the same) from time to time, as applicable, shall be paid
by Borrower and/or Parent Guarantor, respectively, to Agent in reduction of the
then outstanding principal balance of the Loans, as mandatory prepayments
hereunder, together with any additional amounts payable pursuant to §4.8 (it
being understood that any such payment by or on behalf of a Loan Party or any of
its Subsidiaries will be subject to (i) the terms and provisions of any loan
document or other agreement to which such Loan Party or Subsidiary or any of its
direct or indirect parent entities is subject and (ii) permissibility under
applicable laws for distributing such Net Proceeds to Borrower (including
fraudulent transfer and corporate benefit restrictions)). Without limiting the
foregoing, Borrower and Parent Guarantor, respectively, shall provide Agent with
at least five (5) Business Days’] prior written notice of any “Equity Issuance”
(as defined in the Equity Issuance Pledge and so referred to herein), detailing
with specificity the terms and conditions applicable with respect thereto (and
such other information as Agent shall reasonably request with respect to any
such Equity Issuance).

(b) Any and all Net Proceeds received or payable to any Loan Party or its
Subsidiaries from the sale or Refinancing of any Real Estate or Material Assets
of such Loan Party or its Subsidiaries, respectively, as and when received or
otherwise payable to such Loan Party or its Subsidiaries from time to time, as
applicable, shall be paid (or caused to be paid) by such Loan Party,
respectively, to Agent in reduction of the then outstanding principal balance of
the Loans, as mandatory prepayments hereunder, together with any additional
amounts payable pursuant to §4.8 (it being understood that any such payment by
or on behalf of a Loan Party or any of its Subsidiaries will be subject to
(i) the terms and provisions of any loan document or other agreement to which
such Loan Party or Subsidiary or any of its direct or indirect parent entities
is subject and (ii) permissibility under applicable laws for distributing such
net proceeds to Borrower (including fraudulent transfer and corporate benefit
restrictions)). Without limiting the foregoing, each Loan Party, respectively,
shall provide Agent with at least ten (10) Business Days’ prior written notice
of any such sale or Refinancing, detailing with specificity the terms and
conditions applicable with respect thereto (and such other information as Agent
shall reasonably request with respect to any such sale or Refinancing);
provided, however, that no such mandatory prepayment shall be applicable with
respect to the proceeds of the sale of that certain Real Estate owned by
MTC-East, LLC, with an address of 1000 Winterfield Road, Midlothian, Virginia
23113, GPIN#725-709-5083.

(c) On or before March 17, 2016 the Borrower shall have made one or more
payments to Agent (accompanied by the payment of any amounts due pursuant to
§4.8) in reduction of the Term Loans, as a mandatory prepayment hereunder, such
that the Outstanding principal balance of the Term Loans (and the Aggregate
Credit Exposure of Lenders thereunder) on such date shall be no greater than One
Hundred Million Dollars ($100,000,000.00).

 

25



--------------------------------------------------------------------------------

§3.3 Optional Prepayments.

(a) Subject to the terms and provisions of the Agreement Regarding Fees,
Borrower shall have the right, at its election, to prepay the outstanding amount
of the Loans, as a whole or in part, at any time without penalty or premium;
provided, that if any prepayment of the outstanding amount of any LIBOR Rate
Loans pursuant to this §3.3 is made on a date that is not the last day of the
Interest Period relating thereto, such prepayment shall be accompanied by the
payment of any amounts due pursuant to §4.8.

(b) The Borrower shall give the Agent, no later than 1:00 p.m. (Eastern time) at
least three (3) days prior written notice of any prepayment pursuant to this
§3.3, in each case specifying the proposed date of prepayment of the Loans and
the principal amount to be prepaid (provided that (i) any such notice may be
revoked or modified upon one (1) day’s prior notice to the Agent) and/or
(ii) any such notice or repayment may be conditioned upon the consummation of a
transaction.

§3.4 Partial Prepayments. Each partial prepayment of the Loans under §3.3 shall
be in a minimum amount of $100,000.00, shall be accompanied by the payment of
accrued interest on the principal prepaid to the date of payment. Each partial
payment under §3.2 and §3.3 shall be applied first to the principal of the Loans
(first to the principal of Base Rate Loans, and then to the principal of LIBOR
Rate Loans).

§3.5 Effect of Prepayments. Amounts of the Term Loans prepaid under §3.3 prior
to the Maturity Date may not be reborrowed.

 

§4. CERTAIN GENERAL PROVISIONS.

§4.1 Conversion Options.

(a) The Borrower may elect from time to time to convert any of its outstanding
Loans to a Loan of another Type and such Loans shall thereafter bear interest as
a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that (i) with
respect to any such conversion of a LIBOR Rate Loan to a Base Rate Loan, the
Borrower shall give the Agent at least one (1) Business Day’s prior written
notice of such election, and such conversion shall only be made on the last day
of the Interest Period with respect to such LIBOR Rate Loan unless the Borrower
pays Breakage Costs as required under this Agreement; (ii) with respect to any
such conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrower shall
give the Agent at least three (3) LIBOR Business Days’ prior written notice of
such election and the Interest Period requested for such Loan, the principal
amount of the Loan so converted shall be in a minimum aggregate amount of
$100,000.00 and, after giving effect to the making of such Loan, there shall be
no more than seven (7) LIBOR Rate Loans outstanding at any one time; and
(iii) no Loan may be converted into a LIBOR Rate Loan when any Default or Event
of Default has occurred and is continuing. All or any part of the outstanding
Loans of any Type may be converted as provided herein, provided that no partial
conversion shall result in a Base Rate Loan in a principal amount of less than
$100,000.00 or a LIBOR Rate Loan in a principal amount of less than $100,000.00.
On the date on which such conversion is being made, each Lender shall take such
action as is necessary to transfer its Commitment Percentage of such Loans to
its

 

26



--------------------------------------------------------------------------------

Domestic Lending Office or its LIBOR Lending Office, as the case may be. Each
Conversion/Continuation Request relating to the conversion of a Base Rate Loan
to a LIBOR Rate Loan shall be irrevocable by the Borrower.

(b) Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c) In the event that the Borrower does not notify the Agent of their election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
continued at the end of the applicable Interest Period as a LIBOR Rate Loan for
an Interest Period of one (1) month unless such Interest Period shall be greater
than the time remaining until the Maturity Date, in which case such Loan shall
be automatically converted to a Base Rate Loan at the end of the applicable
Interest Period.

§4.2 Fees. In addition to all fees specified herein, the Borrower agrees to pay
to KeyBank and the Arranger for their own account certain fees for services
rendered or to be rendered in connection with the Loans as provided pursuant to
two (2) separate fee letters dated June 24, 2015 between the Borrower, KeyBank
and the Arranger (the “Agreement Regarding Fees”).

§4.3 [Reserved].

§4.4 Funds for Payments.

(a) All payments of principal, interest, facility fees, closing fees and any
other amounts due hereunder or under any of the other Loan Documents shall be
made to the Agent, for the respective accounts of the Lenders and the Agent, as
the case may be, at the Agent’s Head Office, not later than 3:00 p.m. (Eastern
time) on the day when due (or such later time as is acceptable to the Agent in
the event of a payment in full of all Loans and a termination of Commitments
hereunder), in each case in lawful money of the United States in immediately
available funds. Subject to the foregoing, all payments made to Agent on behalf
of the Lenders, and actually received by Agent, shall be deemed received by the
Lenders on the date actually received by Agent.

(b) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction or withholding for any Taxes , excluding any income Taxes,
franchise or similar Taxes and any Taxes imposed by a jurisdiction (i) as a
result of the Agent or Lender being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) as a result of any present or former connection between the
Agent or a Lender and such jurisdiction other than any connection arising solely
from executing, delivering, performing its obligations under, or enforcing any
Loan Document (such Taxes, other than those so excluded

 

27



--------------------------------------------------------------------------------

as specifically set forth in this sentence and elsewhere in this §4.4(b),
referred to as “Non-Excluded Taxes”), unless the Borrower are required by law to
make such deduction or withholding. If any such obligation is imposed upon the
Borrower with respect to any amount payable by the Borrower hereunder or under
any of the other Loan Documents, the Borrower will pay to the Agent, for the
account of the Lenders or (as the case may be) the Agent, on the date on which
such amount is due and payable hereunder or under such other Loan Document, such
additional amount in Dollars as shall be necessary to enable the Lenders or the
Agent to receive, after such deduction or withholding has been made, the same
net amount which the Lenders or the Agent would have received on such due date
had no such obligation been imposed upon the Borrower; provided, however, that
the Borrower shall not be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of §4.4(c); (ii) that are
branch profits taxes imposed by the United States or any similar taxes imposed
by any other jurisdiction under the laws of which a Lender is organized or in
which its applicable lending office is located; (iii) in the case of a Non-U.S.
Lender and notwithstanding any consent given pursuant to §18.1, that are imposed
on amounts payable to such Lender pursuant to a law in effect on the date on
which such Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment) to
receive additional amounts from the Borrower with respect to such Non-Excluded
Taxes pursuant to this §4.4(b); or (iv) that are U.S. federal withholding Taxes
imposed under FATCA. The Borrower shall indemnify each of the Agent and the
Lenders, as applicable, within 10 days after demand therefor, for the full
amount of any Non-Excluded (including Non-Excluded Taxes imposed or asserted on
or attributable to amounts payable under this §4) payable or paid by the Agent
or Lenders or required to be withheld or deducted from a payment to such the
Agent or Lenders and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Non-Excluded Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. The Borrower will deliver
promptly to the Agent certificates or other valid vouchers for all Taxes or
other charges deducted from or paid with respect to payments made by the
Borrower hereunder or under any other Loan Document. In the event a Lender
receives a refund or credit of any Non-Excluded Taxes paid by the Borrower
pursuant to this section, such Lender will pay to the Borrower the amount of
such refund or credit (and any interest received with respect thereto) promptly
upon receipt thereof; provided that if at any time thereafter such Lender is
required to return such refund or credit, the Borrower shall promptly repay to
such Lender the amount of such refund or credit, net of any reasonable
incremental additional costs.

(c) If a Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document it shall
deliver to the Borrower, at the time or times reasonably requested by the
Borrower, such properly completed and executed documentation reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, if reasonably
requested by the Borrower the Lender shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower as will
enable the Borrower or to determine whether or not such Lender is subject to
backup withholding or information reporting

 

28



--------------------------------------------------------------------------------

requirements. Notwithstanding the generality of the foregoing, each Lender that
is not a United States Person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. federal income tax purposes (a “Non-U.S. Lender”), to the
extent such Lender is lawfully able to do so, shall provide the Borrower on or
prior to the Closing Date (in the case of each Lender listed on the signature
pages hereof on the Closing Date) or on or prior to the date of the Assignment
and Acceptance Agreement pursuant to which it becomes a Lender (in the case of
each other Lender), and at such other times as may be necessary in the
determination of the Borrower, with (x) two (2) original copies of Internal
Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI and/or W-8IMY (or, in each case,
any successor forms), properly completed and duly executed by such Lender, and
any other such duly executed form(s) or statement(s) (including whether such
Lender has complied with the FATCA) which may, from time to time, be prescribed
by law and, which, pursuant to applicable provisions of (i) an income tax treaty
between the United States and the country of residence of such Lender, (ii) the
Code, or (iii) any applicable rules or regulations in effect under (i) or
(ii) above, establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of principal, interest, fees or other amounts payable under any of
the Loan Documents, or (y) if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Code, a Certificate Regarding Non-Bank
Status together with two (2) original copies of Internal Revenue Service Form
W-8BEN or W-8BEN-E (or any successor form), properly completed and duly executed
by such Lender, and such other documentation required under the Code and
requested by the Borrower to establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of interest payable under any of the Loan Documents.
Each Lender that is a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for United States federal income tax purposes
(a “U.S. Lender”) shall provide the Borrower on or prior to the Closing Date
(or, if later, on or prior to the date on which such Lender becomes a party to
this Agreement) two (2) original copies of Internal Revenue Service From W-9 (or
any successor form), properly completed and duly executed by such Lender,
certifying that such U.S. Lender is entitled to an exemption from United States
backup withholding tax, or otherwise prove that it is entitled to such an
exemption. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower as may be necessary for the Borrower to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment (for purposes of this sentence, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement).
Each Lender required to deliver any forms, certificates or other evidence with
respect to United States federal income tax withholding matters pursuant to this
section hereby agrees, from time to time after the initial delivery by such
Lender of such forms, certificates or other evidence, whenever a lapse in time
or change in circumstances renders such forms, certificates or other evidence
obsolete or inaccurate in any material respect, that such Lender shall promptly
provide the Borrower two (2) new original copies of Internal Revenue Service
Form W-9, W-8BEN, W-8BEN-E, W-8ECI

 

29



--------------------------------------------------------------------------------

and/or W-8IMY (or, in each case, any successor form), a Certificate Regarding
Non-Bank Status and two (2) original copies of Internal Revenue Service Form
W-8BEN or W-8BEN-E (or any successor form), or any documentation required under
applicable reporting requirements of FATCA, as the case may be, properly
completed and duly executed by such Lender, and such other documentation
required under the Code and requested by the Borrower to confirm or establish
that such Lender is not subject to deduction or withholding of United States
federal income tax with respect to payments to such Lender under the Loan
Documents, or notify the Borrower of its inability to deliver any such forms,
certificates or other evidence.

(d) In the event it is reasonably necessary to determine the fair market value
of the Commitments, Loans and/or other obligations under the Loan Documents for
purposes of Treasury Regulation Section 1.1273-2(f), the Agent shall assist
Borrower as reasonably requested in connection with making such determination
(including by using commercially reasonable efforts to obtain quotes and sales
prices for the Commitments, Loans and/or other obligations), and the Agent shall
promptly make any such determination by Borrower available to the Lenders in
accordance with Treasury Regulation Section 1.1273-2(f)(9).

(e) The obligations of the Borrower to the Lenders under this Agreement shall be
absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including, without limitation, the following circumstances: (i) any
lack of validity or enforceability of this Agreement or any of the other Loan
Documents; (ii) [Reserved]; (iii) the existence of any claim, set-off, defense
or any right which the Borrower or any of its Subsidiaries or Affiliates may
have at any time against any of the Lenders (other than the defense of payment
to the Lenders in accordance with the terms of this Agreement) or any other
person, whether in connection with this Agreement, any other Loan Document, or
any unrelated transaction; (iv) [Reserved]; (v) any breach of any agreement
between Borrower or any of its Subsidiaries or Affiliates; (vi) [Reserved];
(vii) [Reserved]; (viii) [Reserved]; (ix) [Reserved]; (x) [Reserved]; (xi) the
surrender or impairment of any security for the performance or observance of any
of the terms of any of the Loan Documents; (xii) the occurrence of any Default
or Event of Default; and (xiii) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, provided that nothing contained
herein shall relieve Agent or any Lender for liability to Borrower arising as a
result of gross negligence or willful misconduct on the part of the Agent or any
Lender, as applicable, as determined by a court of competent jurisdiction after
the exhaustion of all applicable appeal periods.

§4.5 Computations. All computations of interest on the Loans and of other fees
to the extent applicable shall be based on a 360-day year and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans as reflected on the records of the Agent from time to time
shall be considered prima facie evidence of such amount.

§4.6 Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that

 

30



--------------------------------------------------------------------------------

adequate and reasonable methods do not exist for ascertaining LIBOR for such
Interest Period, or the Agent shall reasonably determine that LIBOR will not
accurately and fairly reflect the cost of the Lenders making or maintaining
LIBOR Rate Loans for such Interest Period, the Agent shall forthwith give notice
of such determination (which shall be conclusive and binding on the Borrower and
the Lenders absent manifest error) to the Borrower and the Lenders. In such
event (a) any Loan Request with respect to a LIBOR Rate Loan shall be
automatically withdrawn and shall be deemed a request for a Base Rate Loan and
(b) each LIBOR Rate Loan will automatically, on the last day of the then current
Interest Period applicable thereto, become a Base Rate Loan, and the obligations
of the Lenders to make LIBOR Rate Loans shall be suspended until the Agent
determines that the circumstances giving rise to such suspension no longer
exist, whereupon the Agent shall so notify the Borrower and the Lenders.

§4.7 Illegality. Notwithstanding any other provisions herein, if any Change in
Law shall make it unlawful, or any central bank or other governmental authority
having or claiming jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrower and thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law. Notwithstanding the foregoing, before giving
such notice, the applicable Lender shall designate a different lending office if
such designation will void the need for giving such notice and will not, in the
reasonable judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by Borrower hereunder.

§4.8 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages, in addition
to any amounts of interest otherwise payable hereunder, the Breakage Costs.
Borrower understands, agrees and acknowledges the following: (i) no Lender has
any obligation to purchase, sell and/or match funds in connection with the use
of LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(ii) LIBOR is used merely as a reference in determining such rate; and
(iii) Borrower has accepted LIBOR as a reasonable and fair basis for calculating
such rate and any Breakage Costs. Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.

§4.9 Additional Costs, Etc. Notwithstanding anything herein to the contrary, if
any Change in Law, shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in determining LIBOR);

 

31



--------------------------------------------------------------------------------

(b) subject Agent or any Lender to any Tax (other than Taxes addressed by
§4.4(b)) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(c) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, or any class of loans or commitments of which any of the Loans or
such Lender’s Commitment forms a part; and the result of any of the foregoing
is:

(i) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment, or

(ii) to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans, or

(iii) to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,

then, and in each such case, the Borrower will (and as to clauses (a) and
(b) above, subject to the provisions of §4.4), within thirty (30) days of demand
made by such Lender or (as the case may be) the Agent at any time and from time
to time and as often as the occasion therefor may arise, pay to such Lender or
the Agent such additional amounts as such Lender or the Agent shall reasonably
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
For the avoidance of doubt, the provisions of this §4.9 shall not apply with
respect to Taxes, which shall be governed by §4.4(b) and §4.4(c).

§4.10 Capital Adequacy. If after the date hereof any Lender determines that
(a) as a result of a Change in Law, or (b) compliance by such Lender or its
parent bank holding company with any directive of any such entity regarding
liquidity or capital adequacy, has the effect of reducing the return on such
Lender’s or such holding company’s capital as a consequence of such Lender’s
commitment to make Loans hereunder to a level below that which such Lender or
holding company could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify the Borrower thereof. The Borrower agrees to pay to such
Lender the amount of such reduction in the return on capital as and when such
reduction is reasonably determined, upon presentation by such Lender of a
statement of the amount setting forth the Lender’s calculation thereof. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods generally applied by such Lender.

 

32



--------------------------------------------------------------------------------

§4.11 Breakage Costs. Borrower shall pay all Breakage Costs required to be paid
by them pursuant to this Agreement and incurred from time to time by any Lender
within fifteen (15) days from receipt of written notice from Agent, or such
earlier date as may be required by this Agreement.

§4.12 Default Interest; Late Charge. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to three percent
(3.0%) above the interest rate that would otherwise be in effect hereunder (the
“Default Rate”), until such amount shall be paid in full (after as well as
before judgment). In addition, the Borrower shall pay a late charge equal to
three percent (3.0%) of any amount of interest and/or principal payable on the
Loans (other than amounts due on the Maturity Date or as a result of
acceleration), which is not paid by the Borrower within ten (10) days of the
date when due.

§4.13 Certificate. A certificate setting forth any amounts payable pursuant to
§4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of such
amounts which are due, submitted by any Lender or the Agent to the Borrower,
shall be conclusive in the absence of manifest error. A Lender shall be entitled
to reimbursement under §4.9, or §4.10 from and after notice to Borrower that
such amounts are due given in accordance with §4.9 or §4.10 and for a period of
nine (9) months prior to receipt of such notice.

§4.14 Limitation on Interest. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among the
Borrower, the Lenders and the Agent, whether now existing or hereafter arising
and whether written or oral, are hereby limited so that in no contingency,
whether by reason of acceleration of the maturity of any of the Obligations or
otherwise, shall the interest contracted for, charged or received by the Lenders
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, interest would otherwise be payable to the Lenders in
excess of the maximum lawful amount, the interest payable to the Lenders shall
be reduced to the maximum amount permitted under applicable law; and if from any
circumstance the Lenders shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower. All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law. This Section shall control all
agreements between or among the Borrower, the Lenders and the Agent.

§4.15 Certain Provisions Relating to Increased Costs and Non-Funding Lenders. If
a Lender gives notice of the existence of the circumstances set forth in §4.7 or
any Lender

 

33



--------------------------------------------------------------------------------

requests compensation for any losses or costs to be reimbursed pursuant to any
one or more of the provisions of §4.4(b), §4.9 or §4.10, then, upon the request
of the Borrower, such Lender, as applicable, shall use reasonable efforts in a
manner consistent with such institution’s practice in connection with loans like
the Loan of such Lender to eliminate, mitigate or reduce amounts that would
otherwise be payable by Borrower under the foregoing provisions, provided that
such action would not be otherwise prejudicial to such Lender, including,
without limitation, by designating another of such Lender’s offices, branches or
affiliates; the Borrower agreeing to pay all reasonably incurred costs and
expenses incurred by such Lender in connection with any such action.
Notwithstanding anything to the contrary contained herein, if no Default or
Event of Default shall have occurred and be continuing, and if any Lender
(a) has given notice of the existence of the circumstances set forth in §4.7 or
has requested payment or compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4(b), §4.9 or §4.10 and
following the request of Borrower has been unable to take the steps described
above to mitigate such amounts (each, an “Affected Lender”) or (b) has failed to
make available to Agent its pro rata share of any Loan and such failure has not
been cured (a “Non-Funding Lender”), then, within ninety (90) days after such
notice or request for payment or compensation or failure to fund, as applicable,
Borrower shall have the one-time right as to such Affected Lender or Non-Funding
Lender, as applicable, to be exercised by delivery of written notice delivered
to the Agent and the Affected Lender or Non-Funding Lender, within ninety
(90) days of receipt of such notice or failure to fund, as applicable, to elect
to cause the Affected Lender or Non-Funding Lender, as applicable, to transfer
its Commitment. The Agent shall promptly notify the remaining Lenders that each
of such Lenders shall have the right, but not the obligation, to acquire a
portion of the Commitment, pro rata based upon their relevant Commitment
Percentages, of the Affected Lender or Non-Funding Lender, as applicable (or if
any of such Lenders does not elect to purchase its pro rata share, then to such
remaining Lenders in such proportion as approved by the Agent). In the event
that the Lenders do not elect to acquire all of the Affected Lender’s or
Non-Funding Lender’s Commitment, then the Agent shall endeavor to obtain a new
Lender to acquire such remaining Commitment. Upon any such purchase of the
Commitment of the Affected Lender or Non-Funding Lender, as applicable, the
Affected Lender’s or Non-Funding Lender’s interest in the Obligations and its
rights hereunder and under the Loan Documents shall terminate at the date of
purchase, and the Affected Lender or Non-Funding Lender, as applicable, shall
promptly execute all documents reasonably requested to surrender and transfer
such interest. The purchase price for the Affected Lender’s or Non-Funding
Lender’s Commitment shall equal any and all amounts outstanding and owed by
Borrower to the Affected Lender or Non-Funding Lender, as applicable, including
principal, prepayment premium or fee, and all accrued and unpaid interest or
fees.

 

§5. COLLATERAL SECURITY.

§5.1 Collateral. The Obligations and the Hedge Obligations (subject to the
provisions set forth in the definition of Security Documents) shall be secured
by a perfected first priority lien and security interest to be held by the Agent
for the benefit of the Lenders on the Collateral, pursuant to the terms of the
Security Documents, and in each case subject to Permitted Liens. If Borrower
enters into any interest rate agreements or hedging agreements which are in any
manner related to the Loans or the Facility, Borrower agrees to assign the same
to Agent, for the benefit of the Lenders, by entering into Agent’s reasonable
form of assignment of interest

 

34



--------------------------------------------------------------------------------

rate agreements or hedging agreements at the time Borrower enters into such
agreements. The Borrower shall (and shall cause IR OpCo) to comply, in all
material respects, with the terms and provisions of the Security Documents,
including, without limitation, with respect to all additional Collateral to be
provided to Agent, for the benefit of Lenders, as and when therein provided, on
account of any and all additional Subsidiaries of Borrower and/or IR OpCo which
shall exist from and after the Closing Date. Borrower shall provide Agent with
at least five (5) Business Days’ notice prior to the Borrower and/or IR OpCo
acquiring or creating any such additional Borrower Subsidiary, together with
such information, documents, and materials (including, without limitation,
ownership certificates, stock/transfer powers, and other documentation required
to be provided to Agent pursuant to the terms and provisions of the Ownership
Interest Pledge, the Distribution Interest Pledge, or any other applicable
Security Document, including, without limitation, all “know your customer” and
other materials reasonably requested by Agent to ensure that each such Borrower
Subsidiary is in compliance with §6.1(e)). Without limiting the foregoing or the
terms and provisions of each Ownership Interest Pledge and each Distribution
Interest Pledge (and as further provided therein) provided hereunder, with
respect to each additional Borrower Subsidiary which is established from and
after the Closing Date, Borrower shall cause IR OpCo and such Borrower
Subsidiary (x) to confirm the applicable Ownership Interest Pledge or
Distribution Interest Pledge, and the ability to enter into a Guaranty of
Obligations, respectively as applicable, and to provide such other stock or
ownership certificates, executed transfer powers, and documentation (as further
provided therein) as reasonably required by Agent to perfect or vest more
securely its pledge and security interest to and in the applicable “Collateral”
(as defined in each such applicable Ownership Interest Pledge or Distribution
Interest Pledge), and (y) to execute and deliver a corresponding joinder to the
Guaranty, in form and substance reasonably satisfactory to Agent (in each case
to the extent such Ownership Interest Pledge, Distribution Interest Pledge, or
Guaranty of Obligations is permitted to be provided (and/or not prohibited from
being provided) as reasonably determined in good faith), respectively as
applicable, together with all “know your customer” and other materials
reasonably requested by Agent to ensure that each such Borrower Subsidiary is in
compliance with §6.1(e).

Without limiting the foregoing, with respect to those Borrower Subsidiaries set
forth in Schedule 5.1, Borrower covenants and agrees that (a) Borrower and/or IR
OpCo, as applicable, shall promptly provide written notice to each lender or
other third party required for it to grant the applicable Ownership Interest
Pledge and Distribution Interest Pledge, to the extent detailed in Schedule 5.1
(it being understood that, for the avoidance of doubt, no consent shall be
required to be obtained from any such lender or other third party (which is not
an Affiliate or Subsidiary of Borrower or Guarantors) in respect of such
Ownership Interest Pledge, Distribution Interest Pledge or Guaranty of
Obligations) and (b) within sixty (60) days after the Closing Date, Borrower
and/or IR OpCo, as applicable, shall have provided the applicable Ownership
Interest Pledge or Distribution Interest Pledge (and, as provided above, the
corresponding joinder to the Guaranty), respectively as applicable, and shall
have provided such other stock or ownership certificates, executed transfer
powers, and documentation (as further provided therein) as reasonably required
by Agent to perfect or vest more securely its pledge and security interest to
and in the applicable “Collateral” (as defined in each such applicable Ownership
Interest Pledge or Distribution Interest Pledge) (in each case to the extent
such Ownership Interest Pledge, Distribution Interest Pledge, or Guaranty of
Obligations is permitted to be provided (and/or not prohibited from being
provided) as reasonably determined in good faith), together with all “know your
customer” and other materials reasonably requested by Agent to ensure that each
such Borrower Subsidiary is in compliance with §6.1(e).

 

35



--------------------------------------------------------------------------------

§5.2 [Reserved].

§5.3 [Reserved].

§5.4 [Reserved].

§5.5 [Reserved].

§5.6 [Reserved].

§5.7 Release of Collateral. Upon the refinancing or repayment of the Obligations
in full, in cash, then the Agent shall release the Collateral from the lien and
security interest of the Security Documents; provided, however, that Agent shall
not be required to release such Collateral until such time as (x) Borrower has
provided Agent with evidence reasonably satisfactory to Agent confirming the
discharge, assumption or other satisfaction of all Hedge Obligations secured by
the Collateral (subject to the provisions set forth in the definition of
Mortgages) or (y) Required Lenders, at their option, direct Agent to release
such Collateral, notwithstanding that any such Hedge Obligations may then remain
outstanding (and each Lender Hedge Provider hereby agrees to be bound by any
such direction of Required Lenders, notwithstanding any provision herein or in
the Security Documents to the contrary).

 

§6. REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Agent and the Lenders as follows,
each as of the Closing Date hereof, and as of the date of the funding of any
Loan hereunder:

§6.1 Corporate Authority, Etc.

(a) Incorporation; Good Standing. Borrower is a Delaware limited partnership
duly organized pursuant to its certificate of limited partnership filed with the
Delaware Secretary of State, and is validly existing and in good standing under
the laws of the State of Delaware. Parent Guarantor is a Maryland corporation
duly incorporated pursuant to its articles of incorporation filed with the
Maryland Secretary of State, and is validly existing and in good standing under
the laws of the State of Maryland. IR OpCo is a Delaware limited liability
company organized pursuant to its certificate of formation filed with the
Delaware Secretary of State, and is validly existing and in good standing under
the laws of the State of Delaware. Each of Borrower and each Guarantor (i) has
all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, except where the failure to be so
qualified would not be reasonably likely to have a Material Adverse Effect and
(ii) is in good standing in its jurisdiction of organization or formation and in
each other jurisdiction where a failure to be so qualified in such other
jurisdiction would be reasonably likely to have a Material Adverse Effect.

(b) Subsidiaries. Each of the Borrower Subsidiaries (i) is a corporation,
limited partnership, general partnership, limited liability company or trust
duly organized under

 

36



--------------------------------------------------------------------------------

the laws of its State of organization and is validly existing and in good
standing under the laws thereof, (ii) has all requisite power to own its
property and conduct its business as now conducted and as presently contemplated
except where the failure to be so qualified would not be reasonably likely to
have a Material Adverse Effect and (iii) is in good standing and is duly
authorized to do business in its jurisdiction of organization or formation and
in each jurisdiction where a Collateral Property is owned or leased by it (to
the extent required to do so under applicable law), and in each other
jurisdiction where a failure to be so qualified would be reasonably likely to
have a Material Adverse Effect.

(c) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which any of the Loan Parties is a party and the
transactions contemplated hereby and thereby (i) are within the corporate or
other organizational authority of the Loan Parties, (ii) have been duly
authorized by all necessary actions on the part of the Loan Parties, (iii) do
not and will not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which any Loan Party is subject
or any judgment, order, writ, injunction, license or permit applicable to any
Loan Party, in each case except as would not be reasonably likely to have a
Material Adverse Effect, (iv) do not and will not conflict with or constitute a
default (whether with the passage of time or the giving of notice, or both)
under any provision of the partnership agreement, limited liability company
agreement, articles of incorporation or other charter documents or bylaws of any
Loan Party, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of any Loan
Party other than Permitted Liens, and (vi) do not require the approval or
consent of any Governmental Authority other than those already obtained and
delivered to Agent or except as would not reasonably be likely to have a
Material Adverse Effect.

(d) Enforceability. The execution and delivery of this Agreement and the other
Loan Documents to which any of the Loan Parties is a party are valid and legally
binding obligations of the Loan Parties enforceable in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
general principles of equity.

(e) Foreign Assets Control. To the knowledge of each Loan Party, none of the
Loan Parties or any Subsidiaries of the Loan Parties: (i) is a Sanctioned
Person, (ii) has any of its assets in Sanctioned Entities, or (iii) derives any
of its operating income from investments in, or transactions with, Sanctioned
Persons or Sanctioned Entities. To the knowledge of each Loan Party, each Loan
Party and its respective officers, employees, directors and agents, are in
compliance, in all material respects, with Anti-Corruption Laws and applicable
Sanctions. No use of the proceeds of any Loan will violate Anti-Corruption Laws
or applicable Sanctions. Neither the making of the Loans nor the use of the
proceeds thereof will violate the Patriot Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. Each Loan Party and its Subsidiaries are in compliance, in all material
respects, with the Patriot Act.

 

37



--------------------------------------------------------------------------------

§6.2 Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which any Loan Party is a party and
the transactions contemplated hereby and thereby do not require the approval or
consent of, or filing or registration with, or the giving of any notice to, any
court, department, board, governmental agency or authority other than those
already obtained and the filing of the Security Documents in the appropriate
records office with respect thereto, in each case, except as would not be
reasonably likely to result in a Material Adverse Effect.

§6.3 [Reserved].

§6.4 Financial Statements. Parent Guarantor has furnished to Agent on or prior
to the Closing Date: (a) the consolidated balance sheet of Parent Guarantor and
its Consolidated Subsidiaries as of the Balance Sheet Date and the related
consolidated statement of income and cash flow for the most recent period then
ended (and available) certified by an Authorized Officer or the chief financial
or accounting officer of Parent Guarantor and (b) certain other financial
information relating to the Borrower. Such balance sheet and statement have been
prepared in accordance with generally accepted accounting principles and fairly
present in all material respects the consolidated financial condition of Parent
Guarantor and its Consolidated Subsidiaries as of such dates and the
consolidated results of the operations of Parent Guarantor and its Consolidated
Subsidiaries for such periods.

§6.5 No Material Changes. Since the later of Balance Sheet Date or the date of
the most recent financial statements delivered pursuant to §7.4(a), as
applicable, except as otherwise disclosed in writing to Agent, there has
occurred no materially adverse change in the financial condition, or business of
the Loan Parties, and their respective Subsidiaries taken as a whole as shown on
or reflected in the consolidated balance sheet of Parent Guarantor as of the
Balance Sheet Date (or as of the last day of the fiscal year of Parent Guarantor
most recently ended, as applicable), or its consolidated statement of income or
cash flows for the fiscal year then ended, other than changes that have not and
would not be reasonably likely to have a Material Adverse Effect.

§6.6 Franchises, Patents, Copyrights, Etc. To the knowledge of the Borrower,
each of the Borrower and the Borrower Subsidiaries possesses all franchises,
patents, copyrights, trademarks, trade names, service marks, licenses and
permits, and rights in respect of the foregoing, adequate for the conduct of
their business substantially as now conducted without known conflict with any
rights of others, except where failure to possess such franchises, patents,
copyrights, trademarks, trade names, service marks, licenses and permits, and
any rights in respect of the foregoing, would not be reasonably likely to have a
Material Adverse Effect.

§6.7 Litigation. Except as stated on Schedule 6.7, as of the Closing Date, there
are no actions, suits, proceedings or investigations of any kind pending or to
the knowledge of the Borrower threatened against Borrower or any of the Borrower
Subsidiaries before any court, tribunal, arbitrator, mediator or administrative
agency or board which question the validity of this Agreement or any of the
other Loan Documents, any action taken or to be taken pursuant hereto or thereto
or any lien, security title or security interest created or intended to be
created pursuant hereto or thereto, in each case which would be reasonably
likely to have a Material Adverse Effect. Except as set forth on Schedule 6.7 as
of the Closing Date, there are no judgments, final orders or awards outstanding
against or affecting Borrower or the Borrower Subsidiaries individually or in
the aggregate in excess of $5,000,000.00.

 

38



--------------------------------------------------------------------------------

§6.8 No Material Adverse Contracts, Etc. To the knowledge of the Borrower, none
of the Loan Parties or Borrower Subsidiaries is subject to any charter,
corporate or other legal restriction, or any judgment, decree, order, rule or
regulation that has or would be reasonably likely to have a Material Adverse
Effect. To the knowledge of the Borrower, none of the Loan Parties or Borrower
Subsidiaries is a party to any contract, agreement, or instrument that has or
would be reasonably likely to have a Material Adverse Effect. To the knowledge
of Borrower, no event of default or unmatured event of default under any of the
Borrower’s, any Borrower Subsidiary’s, or Guarantor’s financial obligations
exists at the time of, or after giving effect to the making of, the Loans under
the Facility that has or would be reasonably likely to have a Material Adverse
Effect.

§6.9 Compliance with Other Instruments, Laws, Etc. To the knowledge of the
Borrower, none of the Loan Parties or Borrower Subsidiaries is in violation of
any provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or would be
reasonably likely to have a Material Adverse Effect.

§6.10 Tax Status. Except as would not reasonably be likely to have a Material
Adverse Effect, each of the Borrower and each Borrower Subsidiary (a) has made
or filed all federal and state income and all other material Tax returns,
reports and declarations required by any jurisdiction to which it is subject or
has obtained an extension for filing, (b) has paid prior to delinquency all
Taxes and other governmental assessments and charges shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and by appropriate proceedings or for which any of the Borrower or
its respective Subsidiaries, as applicable has set aside on its books provisions
reasonably adequate for the payment of such Taxes, and (c) has made provisions
reasonably adequate for the payment of all accrued Taxes not yet due and
payable. In each case, except as would not reasonably be likely to have a
Material Adverse Effect, there are no unpaid Taxes claimed by the taxing
authority of any jurisdiction to be due by the Borrower or its respective
Subsidiaries, the officers or partners of such Person know of no basis for any
such claim, and there are no audits pending or to the knowledge of Borrower
threatened with respect to any Tax returns filed by Borrower or its respective
Subsidiaries.

§6.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

§6.12 Investment Company Act. None of the Loan Parties or any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.

§6.13 Absence of UCC Financing Statements, Etc. Except with respect to Permitted
Liens or as disclosed on the lien search reports delivered to and approved by
the Agent, to the

 

39



--------------------------------------------------------------------------------

knowledge of Borrower, there is no financing statement (but excluding any
financing statements that may be filed against Borrower or Borrower Subsidiaries
without the consent or agreement of such Persons), security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
applicable filing records, registry, or other public office, that purports to
cover, affect or give notice of any present or possible future lien on, or
security interest or security title in, any Collateral.

§6.14 Setoff, Etc. The Collateral and the rights of the Agent and the Lenders
with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses by the Borrower or any of its Subsidiaries or
Affiliates or, to the best knowledge of Borrower, any other Person other than
Permitted Liens described in §8.2.

§6.15 [Reserved].

§6.16 Employee Benefit Plans. Except as would not reasonably be likely to have a
Material Adverse Effect, each Borrower and each Borrower Subsidiary and each
ERISA Affiliate that is subject to ERISA has fulfilled its obligation, if any,
under the minimum funding standards of ERISA and the Code with respect to each
Plan or Multiemployer Plan and is in compliance in all material respects with
the presently applicable provisions of ERISA and the Code with respect to each
Plan or Multiemployer Plan. Except as would not reasonably be likely to result
in a Material Adverse Effect, neither Borrower or Borrower Subsidiaries nor any
ERISA Affiliate has (a) sought a waiver of the minimum funding standard under
Section 412 of the Code in respect of any Multiemployer Plan or Plan or
(b) incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA. Neither Borrower or Borrower
Subsidiaries nor any ERISA Affiliate has failed to make any contribution or
payment to any Multiemployer Plan or Plan, or made any amendment to any
Multiemployer Plan or Plan, which has resulted or would reasonably be likely to
result in the imposition of a Lien.

§6.17 Disclosure. All information, taken as a whole, contained in this
Agreement, the other Loan Documents or otherwise furnished to or made available
to the Agent or the Lenders by Borrower or any Guarantor (other than
projections, estimates, budgets, and other forward-looking information), is and
will be, to the best of the Borrower’s or Guarantors’ knowledge, true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not materially misleading when taken as a whole. Without
limiting the foregoing, the written information, reports and other papers and
data with respect to the Borrower or any Borrower Subsidiary (other than
projections and estimates) furnished to the Agent or the Lenders by the Borrower
or Guarantor in connection with this Agreement was, at the time so furnished,
correct in all material respects, or has been subsequently supplemented by other
written information, reports or other papers or data, to the extent necessary to
give in all material respects a true and accurate knowledge of the subject
matter in all material respects; provided that such representation shall not
apply to the accuracy of any appraisal, title commitment, survey, or engineering
and environmental reports prepared by third parties.

§6.18 Trade Name; Place of Business. None of the Loan Parties uses any trade
name and conducts business under any name other than its actual name (and
Independence Realty

 

40



--------------------------------------------------------------------------------

Trust, Inc. or abbreviations thereof) set forth in the Loan Documents. The
principal place of business of the Loan Parties, as of the Closing Date, is Cira
Centre, 2929 Arch Street, 17th Floor, Philadelphia, Pennsylvania 19104.

§6.19 Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither Borrower nor
any Borrower Subsidiary is engaged, nor will it engage, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

§6.20 Environmental Compliance. Except as set forth on Schedule 6.20 or as
specifically set forth in the written environmental site assessment reports of
any environmental engineer provided to the Agent on or before the date hereof,
or in the case of any Collateral Property acquired after the date hereof, taken
as a whole, the environmental site assessment reports with respect thereto
provided to the Agent, Borrower makes the following representations and
warranties:

(a) To the knowledge of the Borrower, the Collateral Properties and/or any
tenant or operations thereon, taken as a whole, is not in violation, or alleged
violation, of any Environmental Law, which violation would be reasonably likely
to have a Material Adverse Effect.

(b) Neither Borrower nor any Borrower Subsidiary has received written notice
from any third party including, without limitation, any federal, state or local
governmental authority, (i) that it has been identified by the United States
Environmental Protection Agency (“EPA”) as a potentially responsible party under
CERCLA with respect to a site listed on the National Priorities List, 40 C.F.R.
Part 300 Appendix B (1986); (ii) that any Hazardous Substance(s) which it has
generated, transported or disposed of have been found at any site at which a
federal, state or local agency or other third party has conducted, or has
demanded that Borrower conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law, except in cases that would
not reasonably be likely to have a Material Adverse Effect; or (iii) that it is
or shall be a named party to any claim, action, cause of action, complaint, or
legal or administrative proceeding (in each case, contingent or otherwise)
arising out of any third party’s incurrence of costs, expenses, losses or
damages in connection with the release of Hazardous Substances, which in the
case of any of the matters set forth in this §6.20(b) involves a Collateral
Property and would be reasonably likely to have a Material Adverse Effect.

(c) (i) To the knowledge of the Borrower, no portion of the Collateral
Properties, taken as a whole, is used for the handling, processing, storage or
disposal of Hazardous Substances except in compliance, in all material respects,
with applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Collateral Properties except those which are being operated and maintained, and,
if required, remediated, in compliance, in all material respects, with
Environmental Laws, except in cases that would not reasonably be likely to have
a

 

41



--------------------------------------------------------------------------------

Material Adverse Effect; (ii) in the course of any business activities conducted
by the Borrower or Borrower Subsidiaries, their respective Subsidiaries or, to
the Borrower’s knowledge, the tenants and operators of their properties, no
Hazardous Substances have been generated or are being used on the Collateral
Properties except in the ordinary course of Borrower’s, any Borrower
Subsidiary’s, or its respective tenants’ and operators’ business and in
compliance, in all material respects, with applicable Environmental Laws, except
in cases that would not reasonably be likely to have a Material Adverse Effect;
(iii) to Borrower’s knowledge, there has been no past or present releasing,
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, disposing or dumping (other than in reasonable quantities to the
extent necessary in the ordinary course of operation of Borrower’s, any Borrower
Subsidiary’s, its respective tenants’ or operators’ business and, in any event,
in compliance, in all material respects, with all Environmental Laws) (a
“Release”) or threatened Release of Hazardous Substances on, upon, into or from
the Collateral Properties, which Release would be reasonably likely to have a
Material Adverse Effect; (iv) to Borrower’s knowledge, there have been no
Releases on, upon, from or into any real property in the vicinity of any of the
Collateral Properties which, through soil or groundwater contamination, have
come to be located on the Collateral Properties, and which would be reasonably
likely to have a Material Adverse Effect; and (v) to Borrower’s knowledge, any
Hazardous Substances that have been generated on any of the Collateral
Properties have been transported off site in accordance with all applicable
Environmental Laws and in a manner that would not reasonably be likely to have a
Material Adverse Effect.

(d) [Reserved].

(e) To the knowledge of the Borrower, there are no existing or closed sanitary
waste landfills, or hazardous waste treatment, storage or disposal facilities on
the Collateral Properties except where such existence would not reasonably be
likely to have a Material Adverse Effect.

(f) Neither the Borrower nor any Borrower Subsidiary has received any written
notice from any party that any use, operation, or condition of any Collateral
Properties has caused any adverse condition on any other property that would
reasonably be likely to result in a claim under applicable Environmental Law
that would have a Material Adverse Effect, nor does Borrower have actual
knowledge of any existing facts or circumstances that could reasonably be likely
to form the basis for such a claim.

§6.21 Subsidiaries; Organizational Structure. Schedule 6.21(a) sets forth, as of
the Closing Date, all of the Borrower Subsidiaries, the form and jurisdiction of
organization of such Borrower Subsidiaries, and the owners of the direct
ownership interests therein. On the Closing Date, no Person owns any legal,
equitable or beneficial interest in any of the Borrower Subsidiaries except as
set forth on such Schedule, other than pursuant to the Security Documents. As of
the Closing Date, the Parent Guarantor owns in excess of 94% of the Equity
Interests in the Borrower.

§6.22 [Reserved].

§6.23 [Reserved].

 

42



--------------------------------------------------------------------------------

§6.24 Brokers. None of the Borrower or any of its respective Subsidiaries has
engaged or otherwise dealt with any broker, finder or similar entity in
connection with this Agreement or the Loans contemplated hereunder.

§6.25 Other Debt. Without limiting the provisions of §8.1 or §8.2, none of the
Borrower or Borrower Subsidiaries is a party to or bound by any agreement,
instrument or indenture that requires the subordination in right or time or
payment of any of the Obligations to any other Indebtedness of Borrower or
Borrower Subsidiaries.

§6.26 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, the Loan Parties, taken as a
whole, are Solvent.

§6.27 No Bankruptcy Filing. As of the Closing Date, no Loan Party or Borrower
Subsidiary is contemplating either the filing of a petition by it under any
state or federal bankruptcy or insolvency laws or the liquidation of its assets
or property, and the Loan Parties have no knowledge of any Person contemplating
the filing of any such petition against it.

§6.28 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by any Loan Party with or as a
result of any actual intent by any of such Persons to hinder, delay or defraud
any entity to which any of such Persons is now or will hereafter become
indebted.

§6.29 Transaction in Best Interests of Loan Parties; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of each Loan Party. The direct and indirect benefits to inure to
the Loan Parties pursuant to this Agreement and the other Loan Documents
constitute at least “reasonably equivalent value” (as such term is used in §548
of the Bankruptcy Code) and “valuable consideration,” “fair value,” and “fair
consideration,” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Loan Parties
pursuant to this Agreement and the other Loan Documents, and but for the
willingness of the Guarantors to guarantee the Loan, the Borrower would be
unable to obtain the financing contemplated hereunder which financing will
enable the Borrower to have available financing to conduct and expand its
business. The Loan Parties further acknowledge and agree that the Loan Parties
and Borrower Subsidiaries constitute a single integrated and common enterprise
and that each receives a benefit from the availability of credit under this
Agreement.

§6.30 OFAC. None of the Borrower or Borrower Subsidiaries is (or will be) a
person with whom any Lender is restricted from doing business under OFAC
(including, those Persons named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism. In addition, Borrower
hereby agrees to provide to the Lenders any additional information that a Lender
reasonably deems necessary from time to time in order to ensure compliance with
all applicable laws concerning money laundering and similar activities.

 

43



--------------------------------------------------------------------------------

§6.31 REIT Status. Parent Guarantor is qualified to elect or has elected status
as a real estate investment trust under Section 856 of the Code and currently is
in compliance in all material respects with all provisions of the Code
applicable to the qualification of Parent Guarantor as a real estate investment
trust.

 

§7. AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

§7.1 Punctual Payment. The Borrower will duly and punctually pay or use
commercially reasonable efforts to cause to be paid (but without limiting the
provisions of §4.12, §12.1(a), and/or §12.1(b)) the principal and interest on
the Loans and all interest and fees provided for in this Agreement, all in
accordance with the terms of this Agreement and the Notes, as well as all other
sums owing pursuant to the Loan Documents in accordance with the terms hereof.

§7.2 Maintenance of Office. The Loan Parties will maintain their respective
chief executive office at Cira Centre, 2929 Arch Street, 17th Floor,
Philadelphia, Pennsylvania 19104, or at such other place in the United States of
America as the Loan Parties shall designate upon prompt written notice to the
Agent, where notices, presentations and demands to or upon the Loan Parties in
respect of the Loan Documents may be given or made.

§7.3 Records and Accounts. The Loan Parties will (a) keep, and cause each of
their respective Subsidiaries to keep true and accurate records and books of
account in which full, true and correct entries will be made in accordance with
GAAP (in each case, in all material respects) and (b) maintain, in all material
respects in accordance with GAAP, adequate accounts and reserves for the payment
of all Taxes (including income taxes) , depreciation and amortization of its
properties and the properties of their respective Subsidiaries, contingencies
and other reserves. Neither Borrower nor any of its respective Subsidiaries
shall, without the prior written consent of the Agent (x) make any material
change to the accounting policies/principles used by such Person in preparing
the financial statements and other information described in §6.4 or §7.4 (unless
required or permitted by GAAP or other applicable accounting standards), or
(y) change its fiscal year.

§7.4 Financial Statements, Certificates and Information. Borrower will deliver
or cause to be delivered to the Agent which the Agent shall promptly deliver to
each of the Lenders:

(a) not later than one hundred twenty (120) days after the end of each fiscal
year, the audited Consolidated balance sheet of the Parent Guarantor and its
Subsidiaries at the end of such fiscal year, and the related audited
Consolidated statements of income, and cash flows for such year, setting forth
in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP, and
accompanied by an auditor’s report and opinion prepared without qualification as
to the scope of the audit by KPMG or another nationally recognized accounting
firm, and any other information the Agent may reasonably request to complete a
financial analysis of Borrower and its Subsidiaries;

 

44



--------------------------------------------------------------------------------

(b) not later than sixty (60) days after the end of each fiscal quarter (or
ninety (90) days in the case of fiscal year end) of each fiscal year, copies of
the unaudited Consolidated balance sheet of the Parent Guarantor and its
Subsidiaries as at the end of such fiscal quarter, and the related unaudited
Consolidated statements of income and cash flows for the portion of the Parent
Guarantor’s fiscal year then elapsed, all in reasonable detail and prepared in
all material respects in accordance with GAAP, together with a certification by
an Authorized Officer or the chief financial officer or accounting officer of
Parent Guarantor that the information contained in such financial statements
fairly presents in all material respects the financial position of the Parent
Guarantor and its Subsidiaries on the date thereof (subject to year-end
adjustments and the absence of footnotes);

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above a statement (a “Compliance Certificate”) certified
by an Authorized Officer or the chief financial officer or chief accounting
officer of Parent Guarantor in the form of Exhibit G hereto (or in such other
form as the Agent may reasonably approve from time to time) setting forth in
reasonable detail computations evidencing compliance or non-compliance (as the
case may be) with the covenants contained in §9. All income, expense, debt and
value associated with Real Estate or other Investments acquired or disposed of
during any fiscal quarter will be added or eliminated from calculations, on a
pro forma basis, where applicable.

(d) [Reserved];

(e) [Reserved];

(f) [Reserved];

(g) Within nine (9) months after the Closing Date, Borrower shall provide
evidence reasonably satisfactory to Agent that it is actively engaged in
marketing Real Estate and/or Material Assets of Borrower and/or Borrower
Subsidiaries for sale or Refinancing in a commercially reasonable manner that
would reasonably be expected to pay in full all Obligations arising under this
Facility on or prior to the Maturity Date;

(h) from time to time such other financial data and information in the
possession of the Borrower (including without limitation finalized auditors’
management letters, status of material litigation or material investigations
against the Borrower or Borrower Subsidiaries and any settlement discussions
relating thereto (unless the Borrower in good faith believe that such disclosure
could result in a waiver or loss of attorney work product, attorney-client or
any other applicable privilege).

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent or made available to Agent pursuant to an
accessible website and the Lenders provided that such material is in a format
reasonably acceptable to Agent, and such material shall be deemed to have been
delivered to Agent and the Lenders upon Agent’s receipt thereof or access to the
website containing such material. Upon the request of Agent, Borrower shall
deliver paper

 

45



--------------------------------------------------------------------------------

copies thereof to Agent and the Lenders. Borrower authorize Agent and Arranger
to disseminate any such materials through the use of Intralinks, SyndTrak or any
other electronic information dissemination system, and the Borrower releases
Agent and the Lenders from any liability in connection therewith (other than the
liability based on Agent’s gross negligence or willful misconduct).

§7.5 Notices.

(a) Defaults. The Borrower will promptly upon becoming aware of same notify the
Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”. If any Person shall give any
written notice or take any other action in respect of a claimed default (whether
or not constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which Borrower or any Borrower Subsidiary is a party or obligor, whether as
principal or surety, and such default would permit the holder of such note or
obligation or other evidence of indebtedness to accelerate the maturity thereof,
which acceleration would be reasonably likely to have a Material Adverse Effect,
the Borrower shall forthwith give written notice thereof to the Agent and each
of the Lenders, describing the notice or action and the nature of the claimed
default.

(b) Environmental Events. The Borrower will give notice to the Agent within five
(5) Business Days of becoming aware of (i) any potential or known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that Borrower or
any Borrower Subsidiary reports in writing or is reportable by such Person in
writing (or for which any written report supplemental to any oral report is
made) to any federal, state or local environmental agency or (iii) any inquiry,
proceeding, investigation, or other action including a notice from any agency of
potential environmental liability, of any federal, state or local environmental
agency or board, that in the case of either clauses (i) – (iii) above would
reasonably be expected to have a Material Adverse Effect.

(c) Notification of Claims Against Collateral. The Borrower will give notice to
the Agent in writing within five (5) Business Days of becoming aware of any
material setoff, claims, withholdings or other defenses to which any of the
Collateral, or the rights of the Agent or the Lenders with respect to the
Collateral, are subject, in each case which would be reasonably likely to have a
Material Adverse Effect.

(d) Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting any Loan Party or Borrower Subsidiary or to which any Loan
Party or Borrower Subsidiary is a party involving an uninsured claim against
Borrower or Borrower Subsidiaries that could reasonably be likely to have a
Material Adverse Effect and stating the nature and status of such litigation or
proceedings. The Borrower will give notice to the Agent, in writing, in form and
detail reasonably satisfactory to the Agent within ten (10) days of any single
judgment not covered by insurance, whether final or otherwise, against Borrower
or any of its respective Subsidiaries in an amount in excess of $5,000,000.00.

 

46



--------------------------------------------------------------------------------

(e) ERISA. The Borrower will give notice to the Agent within ten (10) Business
Days after the Borrower, any Borrower Subsidiary, or any ERISA Affiliate
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in §4043 of ERISA) with respect to any Plan or Multiemployer Plan,
or knows that the plan administrator of any such plan has given or is required
to give notice of any such reportable event; (ii) gives a copy of any notice
(including any received from the trustee of a Multiemployer Plan) of complete or
partial withdrawal liability under Title IV of ERISA; or (iii) receives any
notice from the PBGC under Title IV or ERISA of an intent to terminate or
appoint a trustee to administer any such plan, in each case if such event or
occurrence would reasonably be likely to have a Material Adverse Effect.

(f) Notification of Lenders. Within five (5) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

§7.6 Existence. The Loan Parties will (and will cause Borrower Subsidiaries to)
preserve and keep in full force and effect their legal existence in the
jurisdiction of its incorporation or formation. The Borrower will (and will
cause Borrower Subsidiaries to) preserve and keep in full force and effect all
of their rights and franchises, except where failure to do so would reasonably
be likely to have a Material Adverse Effect.

§7.7 Insurance. At all times, the Borrower will (and will cause Borrower
Subsidiaries to) maintain with financially sound and reputable insurance
companies not Affiliates of any Person in the Consolidated Group, insurance with
respect to the properties and business of the Consolidated Group against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.

§7.8 Taxes; Liens. The Borrower shall cause the Borrower Subsidiaries to duly
pay and discharge, or cause to be paid and discharged, before the same shall
become delinquent, all material Taxes, material assessments and other material
governmental charges imposed upon them, as well as all material claims for
labor, materials or supplies, that if unpaid might by law become a lien or
charge upon any of the Collateral; provided that any such Tax, assessment,
charge or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings which shall
suspend the collection thereof with respect to such property (such that in the
reasonable determination of Agent neither such property nor any portion thereof
or interest therein would be in any danger of sale, forfeiture or loss by reason
of such proceeding), and such Borrower Subsidiary or the Borrower shall have set
aside on its books adequate reserves for such Tax, assessment, charge or claim
in accordance with GAAP; and provided, further, that forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor, Borrower or such Borrower Subsidiary either (i) will provide
a bond issued by a surety reasonably acceptable to the Agent and sufficient to
stay all such proceedings or (ii) if no such bond is provided, will pay each
such Tax, assessment, charge or claim. With respect to all material Real Estate
of the Consolidated

 

47



--------------------------------------------------------------------------------

Group, the Borrower shall (or shall cause Borrower Subsidiaries to) pay and
discharge (or shall cause to be paid and discharged) as the same shall become
due and payable all material Taxes, material assessments and other material
governmental charges or claims upon it or its properties or assets, unless
(a) the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Consolidated Group or (b) the failure to do so would not have
a Material Adverse Effect.

§7.9 Inspection of Books and Records. The Borrower will (and will cause each
Borrower Subsidiary to) permit the Agent and the Lenders, at the Borrower’s
expense (subject to the limitation set forth below) and upon reasonable prior
notice, to visit and inspect any of the Borrower Subsidiaries during normal
business hours, to examine the books of account of the Borrower or Borrower
Subsidiaries (and to make copies thereof and extracts therefrom) and to discuss
the affairs, finances and accounts of the Borrower or Borrower Subsidiaries
with, and to be advised as to the same by, their respective officers, partners
or members, all at such reasonable times and intervals as the Agent may
reasonably request, provided that so long as no Event of Default shall have
occurred and be continuing, the Borrower shall not be required to pay for such
visits and inspections more often than once in any twelve (12) month period. The
Agent shall use good faith efforts to coordinate such visits and inspections so
as to minimize the interference with and disruption to the normal business
operations of the Borrower or Borrower Subsidiaries.

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower will
(and will cause Borrower Subsidiaries to) comply in all material respects with
(i) all applicable laws (including without limitation Anti-Corruption Laws and
applicable Sanctions) and regulations now or hereafter in effect wherever its
business is conducted, (ii) the provisions of its corporate charter, partnership
agreement, limited liability company agreement or declaration of trust, as the
case may be, and other charter documents and bylaws, (iii) all agreements and
instruments to which it is a party or by which it or any of its properties may
be bound, (iv) all applicable decrees, orders, and judgments, and (v) all
licenses and permits required by applicable laws and regulations for the conduct
of its business or the ownership, use or operation of its properties, except
where a failure to so comply with any of clauses (i) through (v) would not
reasonably be likely to have a Material Adverse Effect. If any authorization,
consent, approval, permit or license from any officer, agency or instrumentality
of any government shall become necessary or required in order that the Borrower
or its respective Subsidiaries may fulfill any of its obligations hereunder, the
Borrower or such Subsidiary will immediately take or cause to be taken all steps
necessary to obtain such authorization, consent, approval, permit or license and
furnish the Agent and the Lenders with evidence thereof, except to the extent
any failure by Borrower to do so would not be reasonably likely to have a
Material Adverse Effect. Borrower shall develop and implement such programs,
policies and procedures as are necessary to comply, in all material respects,
with the Patriot Act and Anti-Corruption Laws.

§7.11 Further Assurances. The Borrower will (and will cause Borrower
Subsidiaries to) cooperate with the Agent and the Lenders and execute such
further instruments and documents as the Agent may reasonably request to carry
out to its reasonable satisfaction the transactions contemplated by this
Agreement and the other Loan Documents.

 

48



--------------------------------------------------------------------------------

§7.12 Management. At all times, the Borrower will (and will cause Borrower
Subsidiaries to) professionally manage the Collateral Properties using a
qualified property manager (which may be a Loan Party or an Affiliate of a Loan
Party) which is a reputable and experienced regionally-recognized management
organization at the time of its appointment as property manager and in manner
customary in the multi-family housing industry with respect to reasonably
comparable properties.

§7.13 [Reserved].

§7.14 Business Operations. The Consolidated Group will not engage to any
material extent in any business if, as a result, the general nature of the
business in which the Consolidated Group, taken as a whole, would then be
engaged would be substantially changed from the general nature of the business
in which the Consolidated Group, taken as a whole, are engaged on the date of
this Agreement.

§7.15 [Reserved].

§7.16 [Reserved].

§7.17 Distributions of Income to Borrower. Borrower shall use commercially
reasonable efforts to cause all of its Borrower Subsidiaries (subject to (i) the
terms and provisions of any loan document or other agreement to which such
Subsidiary or any of its direct or indirect parent entities is subject and
(ii) permissibility under applicable laws for distributing such net profits, net
proceeds or other net income (including fraudulent transfer and corporate
benefit restrictions)) to distribute to Borrower (but, to the extent possible by
virtue of the foregoing restriction, not less frequently than once each calendar
quarter, unless otherwise approved by the Agent), whether in the form of
dividends, distributions or otherwise, all net profits, net proceeds or other
net income relating to or arising from such Borrower Subsidiaries’ use,
operation, financing, refinancing, sale or other disposition of their respective
assets and properties after (a) the payment by each such Borrower Subsidiary of
its debt service, operating expenses, capital improvements and leasing
commissions for such quarter and (b) the establishment of reasonable reserves
for the payment of operating expenses not paid on at least a quarterly basis and
capital improvements and tenant improvements to be made to such Borrower
Subsidiary’s assets and properties approved by such Borrower Subsidiary in the
course of its business consistent with its past practices.

§7.18 Plan Assets. The Borrower shall use commercially reasonable efforts to
(and shall cause Borrower Subsidiaries to use commercially reasonable efforts
to) do, or cause to be done, all things necessary to ensure that none of the
Collateral Properties will be deemed to be Plan Assets at any time.

§7.19 Parent Guarantor Covenants. Borrower shall use commercially reasonable
efforts to cause Parent Guarantor to comply with the following covenants (and by
its execution and delivery of the Guaranty, Parent Guarantor covenants and
agrees that):

(a) Parent Guarantor will not make or permit to be made, by voluntary or
involuntary means, any transfer or encumbrance of its interest in Borrower which
would result in a Change of Control;

 

49



--------------------------------------------------------------------------------

(b) Parent Guarantor shall not dissolve, liquidate or otherwise wind-up its
business, affairs or assets, except to the extent permitted by §8.4;

(c) Parent Guarantor shall maintain at least one class of common shares having
trading privileges on the New York Stock Exchange or the NYSE MKT LLC or which
is the subject of price quotations in the over-the-counter market as reported by
the National Association of Securities Dealers Automated Quotation System; and

(d) Parent Guarantor will at all times comply with all applicable provisions of
the Code necessary to allow Parent Guarantor to qualify for status as a real
estate investment trust.

§7.20 [Reserved].

§7.21 Keepwell. Each Loan Party that is a Qualified ECP Loan Party at the time
any Specified Hedging Party either becomes jointly and severally liable for any
Hedge Obligations pursuant to the terms of this Agreement or grants a security
interest to secure Hedge Obligations, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Hedging Party with respect to such Hedge Obligation as
may be needed by such Specified Hedging Party from time to time to honor all of
its obligations under the Loan Documents in respect of such Hedge Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Loan Party’s obligations
and undertakings hereunder voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Loan Party under this
paragraph shall remain in full force and effect until all Obligations have been
paid in full, in cash. Each Borrower intends this paragraph to constitute, and
this paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of, each Specified Hedging Party for all purposes of
the Commodity Exchange Act and applicable CFTC Regulations.

 

§8. NEGATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any of the Lenders has any obligation to make any Loans:

§8.1 Restrictions on Indebtedness.

The Loan Parties will not (and will not cause or permit Borrower Subsidiaries
to) create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Indebtedness other than:

(i) (A) Indebtedness to (x) the Lenders arising under any of the Loan Documents,
(y) Hedge Obligations to a Lender Hedge Provider, and (z) to any counterparty
other than a Lender Hedge Provider with respect to any Derivative Contracts made
in the ordinary course of business (and not for speculative purposes) which are
not secured by any portion of the

 

50



--------------------------------------------------------------------------------

collateral granted to the Agent under any of the Loan Documents; and
(B) Indebtedness evidenced by the Specified Senior Credit Facility (including,
without limitation, any Hedge Obligations in respect thereof);

(ii) current liabilities incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

(iii) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

(iv) Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in an Event of Default;

(v) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(vi) Indebtedness incurred to any other landowners, government or
quasi-government or entity or similar entity in the ordinary course of business
in connection with the construction or development of any Real Estate,
including, without limitation, subdivision improvement agreements, development
agreements, reimbursement agreements, infrastructure development agreements,
agreements to construct or pay for on-site or off-site improvements and similar
agreements incurred in the ordinary course of business in connection with the
development of Real Estate or construction of infrastructure in connection
therewith;

(vii) Recourse Indebtedness (whether unsecured or Secured Recourse Indebtedness)
of the Parent Guarantor, the Borrower, and IR OpCo as and to the extent
expressly permitted (and subject to the limitations set forth) in §9.6;

(viii) (a) the Indebtedness set forth on Schedule 8.1 hereto, and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness, (b) Indebtedness
(including Capitalized Leases) financing the acquisition or replacement of
equipment and, limited as to each of the Loan Parties, to $25,000.00 per fiscal
year, and (c) intercompany Indebtedness of the Loan Parties and their
Subsidiaries outstanding from time to time; provided that all such intercompany
Indebtedness of any Loan Party owed to any Subsidiary of Parent Guarantor that
is not a Loan Party shall be subordinated to the Obligations pursuant to an
Intercompany Note;

(ix) Non-Recourse Indebtedness entered into in the ordinary course of business
of the Loan Parties and their Subsidiaries (other than the Loan Parties)
(including, without limitation, any Indebtedness referred to in the proviso to
the definition of Secured Recourse Indebtedness);

(x) [Reserved];

 

51



--------------------------------------------------------------------------------

(xi) Recourse Indebtedness consisting of the Non-Recourse Exclusions in respect
of Non-Recourse Indebtedness permitted to be incurred pursuant to §8.1(ix);

(xii) Indebtedness of Parent Guarantor and its Subsidiaries (other than a Loan
Party) in an amount not to exceed $100,000.00 in the aggregate assumed in
connection with an Investment permitted by this Agreement and any Permitted
Refinancing Indebtedness incurred, issued or otherwise obtained to Refinance (in
whole or in part) such Indebtedness; provided that, (A) immediately after giving
effect to such Indebtedness, no Event of Default exists or is continuing or
would result therefrom, and (B) such Indebtedness is and remains solely the
obligation of the Person and/or such Person’s subsidiaries that are acquired and
such Indebtedness was not incurred in anticipation of such Investment;

(xiii) (a) Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letters of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business (including in respect of workers’ compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims) and
(b) Indebtedness represented by letters of credit, to the extent such letters of
credit support Indebtedness otherwise permitted under this §8.1(xiii);

(xiv) Indebtedness arising from agreements providing for deferred compensation,
indemnification, adjustments of purchase price (including “earnouts”) or similar
obligations, in each case entered into in connection with any Investments
permitted pursuant to this Agreement;

(xv) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
incurred in the ordinary course of business and not in connection with the
borrowing of money;

(xvi) Indebtedness consisting of obligations to pay insurance premiums arising
in the ordinary course of business and not in connection with the borrowing of
money;

(xvii) Indebtedness representing deferred compensation to employees, consultants
or independent contractors of, the Parent Guarantor and its Subsidiaries
incurred in the ordinary course of business or in connection with any
Investments permitted pursuant to this Agreement;

(xviii) obligations, under cash management agreements, cash management services
and other Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;

(xix) Indebtedness comprising take or pay obligations contained in supply
agreements entered into the ordinary course of business; and

(xx) all customary premiums (if any), interest (including post-petition and
capitalized interest), fees, expenses, charges and additional or contingent
interest on obligations described in each of §8.1(i) through §8.1(xix) above.

 

52



--------------------------------------------------------------------------------

§8.2 Restrictions on Liens, Etc. The Loan Parties, respectively and as
applicable, will not (and will not cause or permit Borrower Subsidiaries to)
(a) create or incur or suffer to be created or incurred or to exist any lien,
security title, encumbrance, mortgage, pledge, negative pledge, charge,
restriction, or other security interest of any kind upon (i) [Reserved],
(ii) any direct or indirect Equity Interests in (A) any Borrower Subsidiary held
by the Borrower or IR OpCo, or (B) in the Borrower held by the Parent Guarantor,
or (iii) any Borrower Subsidiary’s material respective property or assets of any
character whether now owned or hereafter acquired, or upon such Borrower
Subsidiary’s interest in the income or profits therefrom; (b) transfer any of
their material property or assets or the income or profits therefrom for the
purpose of subjecting the same to the payment of Indebtedness or performance of
any other material obligation in priority to payment of its general creditors;
(c) acquire, or agree or have an option to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; (d) [Reserved]; (e) sell, assign, pledge or otherwise
transfer any accounts, contract rights, general intangibles, chattel paper or
instruments, with or without recourse; or (f) incur or maintain any obligation
to any holder of Indebtedness of any of such Persons which prohibits the
creation or maintenance of any lien securing the Obligations (collectively,
“Liens”); provided that notwithstanding anything to the contrary contained
herein, the Loan Parties and the Borrower Subsidiaries, respectively as
applicable, may create or incur or suffer to be created or incurred or to exist:

(i) Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA)
or claims for labor, material or supplies incurred in the ordinary course of
business, in each case to the extent not yet due or not overdue by more than
sixty (60) days or are being contested in good faith and by appropriate
proceedings diligently conducted with adequate reserves being maintained by the
Loan Parties in accordance with GAAP or not otherwise required to be paid or
discharged under the terms of this Agreement or any of the other Loan Documents;

(ii) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iii) Liens incurred or deposits made to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

(iv) judgment liens and judgments that do not constitute an Event of Default;

(v) Liens consisting of pledges and/or security interests (x) in the Equity
Interests of any Subsidiary of Parent Guarantor which is not the Borrower, IR
OpCo, or another Loan Party or (y) in the assets or properties of any Person
which is the direct or indirect holder of Equity Interests in any Subsidiary of
Parent Guarantor which is not the Borrower, IR OpCo, or another Loan Party, in
each case securing Indebtedness which is not prohibited by §8.1 and which does
not constitute (1) Collateral or (2) Equity Interests (including, without
limitation, interests in Distributions) which a Borrower Subsidiary has not
granted as Collateral hereunder on account of the granting of the respective
Ownership Interest Pledge and/or Distribution Interest Pledge not being
permitted (and/or prohibited from being provided) as further set forth in §5.1;

 

53



--------------------------------------------------------------------------------

(vi) encumbrances on a Collateral Property or any other Real Estate consisting
of easements, rights of way, zoning restrictions, restrictions on the use of
real property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens under leases to which Borrower is a party, purchase money
security interests and other liens or encumbrances, which do not individually or
in the aggregate have a Material Adverse Effect;

(vii) (A) Liens in favor of the Agent and the Lenders under the Loan Documents
to secure the Obligations and the Hedge Obligations; (B) Liens in favor of the
agent and the lenders under the documentation in respect of the Specified Senior
Secured Credit Facility; and (C) Liens to secure the obligations in respect of
Derivatives Contracts permitted to be entered into pursuant to §8.1(i)(A)(z)
hereof, but in no event secured by a Lien on the Collateral;

(viii) Liens and encumbrances on a Collateral Property or any other Real Estate
expressly permitted under the terms of a mortgage or as set forth in a title
report relating thereto, subject to any other provisions herein contained;

(ix) Liens securing or entered into in connection with any Indebtedness
permitted under §8.1(vii), §8.1(viii), §8.1(ix), §8.1(x), §8.1(xi), and
§8.1(xii), and in each case any Refinancing thereof as Permitted Refinancing
Indebtedness, in each case to the extent applicable (and subject to the
limitations set forth in §9.6), but in no event secured by a Lien on the
Collateral;

(x) Liens not securing Indebtedness in respect of property or assets imposed by
law that were incurred in the ordinary course of business, including, but not
limited to carriers’, suppliers’, warehousemen’s, materialmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business which
do not individually or in the aggregate have a Material Adverse Effect;

(xi) Liens or deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements;

(xii) leases or subleases granted in the ordinary course of business to others,
and, any interest or title of a lessor under any lease not in violation of this
Agreement;

(xiii) Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) not in violation of
the requirements of this Agreement, provided that such Liens are only in respect
of the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor);

(xiv) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

54



--------------------------------------------------------------------------------

(xv) Liens (a) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code (or Section 4-208 of the Uniform Commercial Code) or any
comparable or successor provision on items in the course of collection, and
(b) in favor of banking institutions arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;

(xvi) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (ii) relating to pooled deposit or sweep
accounts to permit satisfaction of overdraft or similar obligations incurred in
the ordinary course of business;

(xvii) Liens solely on any cash earnest money deposits made by Borrower or any
Borrower Subsidiary in connection with any letter of intent or purchase
agreement permitted under this Agreement;

(xviii) security given to a public utility or any municipality or Governmental
Authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

(xix) operating leases of vehicles or equipment which are entered into in the
ordinary course of the business or otherwise permitted under this Agreement;

(xx) statutory Liens incurred or pledges or deposits made, in each case in the
ordinary course of business, in favor of a Governmental Authority to secure the
performance of obligations of Borrower or any Borrower Subsidiary under
Environmental Laws to which any such Person is subject; and

(xxi) Subject to the provisions of any Security Documents: (A) other than with
respect to a Loan Party: to the extent constituting negative pledges, Liens
consisting of (a) contractual obligations that exist on the date hereof and any
agreement evidencing any permitted renewal, extension or refinancing of such
contractual obligations so long as such renewal, extension or refinancing does
not expand the scope of such agreement or obligation, (b) contractual
obligations relating to any Permitted Lien or any asset sale or other
disposition not prohibited by this Agreement and relate solely to assets or
Persons subject to such Permitted Lien, asset sale or disposition,
(c) contractual obligations in respect of customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures and
applicable solely to such joint venture entered into in the ordinary course of
business, (d) contractual obligations that include negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Paragraph 8.1 above, but solely to the extent any negative pledge relates to the
property financed by or the subject of such Indebtedness and the proceeds
thereof, (e) contractual obligations that include customary restrictions on
leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as such restrictions relate to the assets subject thereto,
(f) contractual obligations relating to secured Indebtedness permitted pursuant
to §8.1 above, to the extent that such restrictions apply only to the property
or assets securing such Indebtedness or in the case of Indebtedness incurred in
connection with an Investment permitted by this Agreement, only to the Person
incurring or guaranteeing such Indebtedness, (g) contractual obligations that
include customary provisions restricting subletting or assignment of

 

55



--------------------------------------------------------------------------------

any lease governing a leasehold interest, (h) contractual obligations that
include customary provisions restricting assignment of any agreement entered
into in the ordinary course of business, and (i) contractual obligations that
include customary restrictions that arise in connection with cash or other
deposits permitted under this §8.2 and limited to such cash deposit; and (B) in
respect of any Loan Party, to the extent constituting negative pledges, Liens
consisting of (a) contractual obligations that include negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
§8.1 above (to the extent permitted to be incurred by a Loan Party), but solely
to the extent any negative pledge relates to the property financed by or the
subject of such Indebtedness and the proceeds thereof (but not with respect to
any Distributions to be made, directly or indirectly, to a Loan Party),
(b) contractual obligations that include customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto, (c) contractual
obligations relating to secured Indebtedness permitted pursuant to §8.1 above
(to the extent permitted to be incurred by a Loan Party but not with respect to
any Distributions to be made, directly or indirectly, to a Loan Party),
(d) contractual obligations that include customary provisions restricting
subletting or assignment of any lease governing a leasehold interest,
(e) contractual obligations that include customary provisions restricting
assignment of any agreement entered into in the ordinary course of business, and
(f) contractual obligations that include customary restrictions that arise in
connection with cash or other deposits permitted under this §8.2 and limited to
such cash deposit.

§8.3 Restrictions on Investments. From and after the Closing Date, the Borrower
shall not, nor shall it permit any of the other Loan Parties or Borrower
Subsidiaries to, engage in any material line of business other than the
businesses engaged in by the Loan Parties and the Borrower Subsidiaries,
respectively, on the Closing Date and similar, incidental, complementary,
ancillary or related businesses and Investments. In furtherance of the
foregoing, the Borrower shall not permit Investments by Borrower, the Parent
Guarantor, and IR OpCo in Unimproved Land, in Construction in Process, in Other
Real Estate Investments, and in Non-Wholly-Owned Subsidiaries (including real
estate funds or privately held companies) exceeding the following limits set
forth below:

(i) Investments in Unimproved Land not to exceed five percent (5%) of Gross
Asset Value;

(ii) Investments in Construction in Process not to exceed ten percent (10%) of
Gross Asset Value;

(iii) Investments consisting of Other Real Estate Investments not to exceed five
percent (5%) of Gross Asset Value; and

(iv) Investments in Non-Wholly Owned Subsidiaries (including real estate funds
or privately held companies) not to exceed ten percent (10%) of Gross Asset
Value.

Notwithstanding the foregoing, in no event shall the aggregate value of the
Investments of Borrower, the Parent Guarantor, and IR OpCo described in §8.3(i)
through (iv) above exceed twenty percent (20%) of Gross Asset Value at any time;
provided, further, that a violation of the restrictions set forth in this §8.3
(including the restriction set forth above in this sentence) shall not result in
a Default hereunder, but the excess value of any such restricted Investment(s)
shall be excluded when calculating Gross Asset Value.

 

56



--------------------------------------------------------------------------------

For the purposes of this §8.3, the Investment of Borrower, Parent Guarantor, or
IR OpCo in any Non-Wholly Owned Subsidiaries will equal (without duplication)
the sum of (i) such Person’s pro rata share of their Non-Wholly Owned
Subsidiary’s Investment in Real Estate assets; plus (ii) such Person’s pro rata
share of any other Investments valued at the GAAP book value.

§8.4 Merger, Consolidation. No Loan Party or Borrower Subsidiary will dissolve,
liquidate, dispose of all or substantially all of its assets or business, merge,
reorganize, consolidate or consummate any other business combination, in each
case without the prior written consent of the Required Lenders, except (i) for
the merger or consolidation of one or more of the Subsidiaries of Borrower with
and into Borrower (it being understood and agreed that in any such event
Borrower will be the surviving Person), (ii) for the merger or consolidation of
two or more Subsidiaries of Borrower or a Borrower Subsidiary, (iii) for the
merger or consolidation of two or more Borrower Subsidiaries, (iv) in connection
with the release of all Collateral owned by a Borrower Subsidiary, (v) the
merger or consolidation of the Borrower or the Parent Guarantor to the extent it
does not result in a Change of Control, or (vi) for the Acquisition and related
transactions under the Acquisition Agreement.

§8.5 [Reserved].

§8.6 Compliance with Environmental Laws. Borrower shall not cause or permit any
of Borrower Subsidiaries to do any of the following: (a) use any of the
Collateral Properties or any portion thereof as a facility for the handling,
processing, storage or disposal of Hazardous Substances, except for quantities
of Hazardous Substances used in the ordinary course of such Borrower’s or its
tenants’ business and in material compliance with all applicable Environmental
Laws, (b) cause or permit to be located on any of the Collateral Properties any
underground tank or other underground storage receptacle for Hazardous
Substances except in material compliance with Environmental Laws, (c) generate
any Hazardous Substances on any of the Collateral Properties except in material
compliance with Environmental Laws, (d) conduct any activity at any Collateral
Properties or use any Collateral Properties in any manner that would reasonably
be likely to cause a Release of Hazardous Substances on, upon or into the
Collateral Properties or any surrounding properties which would reasonably be
likely to give rise to material liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all material
Environmental Laws) in connection with any Collateral Properties, except, any
such use, generation, conduct or other activity described in clauses (a) to
(e) of this §8.6 would not reasonably be likely to have a Material Adverse
Effect.

Borrower shall cause and take all actions to ensure that Borrower Subsidiaries
shall:

(i) in the event of any change in applicable Environmental Laws governing the
assessment, release or removal of Hazardous Substances with respect to any
Collateral Property, take all reasonable action as required by such Laws and in
a manner that would not reasonably be likely to have a Material Adverse Effect,
and

 

57



--------------------------------------------------------------------------------

(ii) if any Release or disposal of Hazardous Substances which Borrower
Subsidiaries are legally obligated to contain, correct or otherwise remediate
shall occur or shall have occurred on any Collateral Property (including without
limitation any such Release or disposal occurring prior to the acquisition or
leasing of such Collateral Property by the Borrower), the relevant Borrower
Subsidiary shall, after obtaining knowledge thereof, cause the performance of
actions required by applicable Environmental Laws at the Collateral Property in
material compliance with all applicable Environmental Laws and in a manner that
would not reasonably be likely to have a Material Adverse Effect; provided, that
each of the Borrower and Borrower Subsidiaries shall be deemed to be in
compliance with Environmental Laws for the purpose of this clause (ii) so long
as it or a responsible third party with sufficient financial resources is taking
reasonable action to remediate or manage such event to the reasonable
satisfaction of the Agent or has taken and is diligently pursuing a challenge to
any such alleged legal obligation through appropriate administrative or judicial
proceedings.

§8.7 [Reserved].

§8.8 Asset Sales. The Borrower shall not cause or permit Borrower Subsidiaries
to sell, transfer or otherwise dispose of any material asset other than pursuant
to a bona fide arm’s length transaction.

§8.9 [Reserved].

§8.10 Restriction on Prepayment of Indebtedness. Borrower shall not cause or
permit any Borrower Subsidiary to (a) voluntarily prepay, redeem, defease,
purchase or otherwise retire the principal amount, in whole or in part, of any
Indebtedness that is junior in right of payment to the Obligations, except in
accordance with the subordination provisions applicable thereto; provided, that
the foregoing shall not prohibit (x) any Permitted Refinancing Indebtedness,
(y) the prepayment, redemption, defeasance or other retirement of Indebtedness
which is financed solely from the proceeds of a new loan or external equity
which would otherwise be permitted by the terms of §8.1; and (z) the prepayment,
redemption, defeasance or other retirement of the principal of Indebtedness
secured by Real Estate which is satisfied solely from the proceeds of a sale of
the Real Estate securing such Indebtedness or external equity; and (b) modify
any document evidencing any Indebtedness that is junior in right of payment to
the Obligations to accelerate the maturity date of such Indebtedness after the
occurrence and during the continuance of an Event of Default.

§8.11 [Reserved].

§8.12 Derivatives Contracts Borrower shall not cause or permit any Borrower
Subsidiary to contract, create, incur, assume or suffer to exist any Derivatives
Contracts except for Derivative Contracts made in the ordinary course of
business and not prohibited pursuant to §8.1 which are not secured by any
portion of the collateral granted to the Agent under any of the Loan Documents
(other than Hedge Obligations). All Derivative Contracts (including, without
limitation, any and all guarantees provided in connection therewith) shall at
all times be in compliance, in all material respects, with the Commodity
Exchange Act and all CFTC Regulations.

 

58



--------------------------------------------------------------------------------

§8.13 Transactions with Affiliates. Borrower shall not cause or permit any
Borrower Subsidiary to permit to exist or enter into any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (but not including any member of the Consolidated
Group), except (i) transactions in connection with the Management Agreements,
(ii) transactions pursuant to the reasonable requirements of the business of
such Person and upon fair and reasonable terms which are no less favorable to
such Person than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate, (iii) Indebtedness permitted under §8.1(viii)
or §8.1(ix), (iv) the consummation of the Transactions contemplated by the
Acquisition Agreement, including the Acquisition, the Specified Senior Credit
Facility and the payment of fees and expenses relating thereto, (v) Investments
permitted under §8.3, and Distributions permitted under §7.17 and §9.4 and
(vi) the issuance of Equity Interests by the Parent Guarantor or any other
applicable Loan Party.

§8.14 Management Fees. Other than fees set forth on Schedule 8.14 attached
hereto, Borrower shall not cause or permit any Borrower Subsidiary to pay, and
shall not permit to be paid, (x) any fees or payments (other than actual
management fees or other payments under any Management Agreement in the ordinary
course) for any Collateral Property to any manager that is an Affiliate of any
Borrower and/or (y) any advisory fees or other payments in excess of fifty
percent (50%) of those payable in the ordinary course pursuant to that certain
Second Amended and Restated Advisory Agreement dated May 7, 2013, as amended,
with Independence Realty Advisors, LLC , in each case, in the event that an
Event of Default shall have occurred and be continuing.

 

§9. FINANCIAL COVENANTS.

The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding, the Loan Parties shall comply with the following covenants, with
such compliance being tested quarterly, as of the close of each fiscal quarter.

§9.1 Maximum Consolidated Leverage Ratio. Parent Guarantor’s Consolidated
Leverage Ratio shall not exceed: (x) seventy-two and one half percent (72.5%),
from and after the Closing Date through and including September 17, 2016 and
(y) sixty-five percent (65%), from and after September 17, 2016.

§9.2 Minimum Consolidated Fixed Charge Coverage Ratio. Parent Guarantor’s
Consolidated Fixed Charge Ratio shall not be less than 1.50 to 1.0, determined
based on information for the most recent fiscal quarter annualized.

§9.3 Minimum Consolidated Tangible Net Worth. Parent Guarantor’s Consolidated
Tangible Net Worth shall not be less than the sum of (x) $333,507,000.00 plus
(y) seventy-five percent (75%) of the aggregate proceeds received by the Parent
Guarantor, Borrower, or any “Subsidiary Borrower” (as defined in the Specified
Senior Secured Credit Agreement) (net of reasonable and customary related fees
and expenses and net of any intercompany contributions among the Parent
Guarantor and its Subsidiaries) in connection with any offering of stock or
other Equity Interests of such Person (but excluding any such offering to Parent
Guarantor or any of its Subsidiaries), on a cumulative basis, from and after the
Closing Date.

 

59



--------------------------------------------------------------------------------

§9.4 Maximum Distributions. Parent Guarantor shall not make any Distributions
(a) which, after giving effect to the making of any such Distribution, would
exceed an amount equal to (x) one hundred ten percent (110%), for the period
from and after the Closing Date through and including September 17, 2017, and
(y) one hundred percent (100%), at any time after September 17, 2017, of Funds
from Operations of the Consolidated Group for the four (4) fiscal quarter period
then most recently ended and (b) at any time that an Event of Default shall
exist; provided, however, that so long as no Event of Default under §12.1(a),
§12.1(b), §12.1(h), §12.1(i), and/or §12.1(j) shall have occurred and be
continuing Distributions shall be permitted to the extent required for the
Parent Guarantor to comply with all applicable provisions of the Code necessary
or required to allow Guarantor to maintain its status as a real estate
investment trust (but, for the avoidance of doubt, if any Event of Default under
§12.1(a), §12.1(b), §12.1(h), §12.1(i), and/or §12.1(j) shall have occurred and
be continuing, no Distributions shall be permitted).

§9.5 Minimum Liquidity. Consolidated Group shall maintain Liquidity in an amount
equal to or greater than Five Million Dollars ($5,000,000.00).

§9.6 Maximum Recourse Indebtedness. The aggregate amount of Recourse
Indebtedness (excluding the Obligations under the Facility) of the Parent
Guarantor, the Borrower, and IR OpCo shall not exceed the aggregate amount of
(x) the Indebtedness arising under the Specified Senior Secured Credit Facility
and (y) an aggregate amount of up to One Million Dollars ($1,000,000.00) at any
one time outstanding. The Parent Guarantor, the Borrower, and IR OpCo shall have
no unsecured Indebtedness, except to the permitted pursuant to §8.1

§9.7 Maximum Unhedged Variable Rate Indebtedness. The aggregate amount of
Unhedged Variable Rate Indebtedness of Consolidated Group shall not exceed
thirty percent (30%) of Gross Asset Value.

§9.8 Intentionally Deleted..

§9.9 Business Assets of IRT. At all times not less than ninety percent
(90.0%) of the assets of Parent Guarantor shall be held, directly or indirectly,
by Borrower or the direct or indirect Subsidiaries of Borrower.

 

§10. CLOSING CONDITIONS.

The obligation of the Lenders to make the Loans on the Closing Date shall be
subject to the satisfaction (or waiver) of the following conditions precedent:

§10.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect. The Agent shall have received a fully executed counterpart of each such
document.

§10.2 Certified Copies of Organizational Documents. The Agent shall have
received from each Loan Party (and for such constituent entities as is necessary
to confirm each Loan Party’s authority to enter into the Loan Documents) a copy,
certified as of a recent date by the appropriate officer of each State in which
such Person is organized and a duly authorized

 

60



--------------------------------------------------------------------------------

officer, partner or member of such Person, as applicable, to be true and
complete, of the partnership agreement, corporate charter or operating agreement
and/or other organizational agreements of such Loan Party, as applicable, and
its qualification to do business, as applicable, as in effect on such date of
certification.

§10.3 Resolutions. All action on the part of Borrower and each Guarantor, as
applicable, necessary for the valid execution, delivery and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to become a party shall have been duly and effectively taken, and evidence
thereof reasonably satisfactory to the Agent shall have been provided to the
Agent.

§10.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from Borrower an incumbency certificate, dated as of the Closing Date, signed by
a duly authorized officer of such Person and giving the name and bearing a
specimen signature of each individual who shall be authorized to sign, in the
name and on behalf of such Person, each of the Loan Documents to which such
Person is or is to become a party. The Agent shall have also received from
Borrower a certificate, dated as of the Closing Date, signed by a duly
authorized representative of Borrower and giving the name and specimen signature
of each Authorized Officer who shall be authorized to make Loan Requests and
Conversion/Continuation Requests and to give notices and to take other action on
behalf of the Borrower under the Loan Documents.

§10.5 Opinion of Counsel. The Agent shall have received an opinion addressed to
the Lenders and the Agent and dated as of the Closing Date from counsel to the
Loan Parties in form and substance reasonably satisfactory to the Agent.

§10.6 Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7 Insurance. The Agent shall have received certificates evidencing that the
Agent and the Lenders are named as additional insured, as applicable, on all
policies of insurance as required by this Agreement or the other Loan Documents.

§10.8 Performance; No Default. The Loan Parties shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.

§10.9 Representations and Warranties. The representations and warranties made by
the Loan Parties in the Loan Documents or otherwise made by or on behalf of the
Borrower and their respective Subsidiaries in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the Closing Date.

§10.10 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require and are customarily
required in connection with similar transactions.

 

61



--------------------------------------------------------------------------------

§10.11 Security Documents.

(a) The Security Documents, and upon the filing of a UCC financing statement and
delivery of all certificates or similar instruments with respect to stock or
certificated membership interests, or the like, and assignments in blank, stock
transfer powers and the like, required to be delivered in accordance with the
terms hereof (as further described in the Security Documents), shall constitute
a valid first priority lien on the Collateral, subject in each case to Permitted
Liens.

§10.12 Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein. Further, such Compliance
Certificate shall include within the calculation of Property NOI for any
Collateral Properties which have been owned for less than a calendar quarter,
and shall be based upon financial data and information with respect to
Collateral Properties as of the end of the most recent calendar month as to
which data and information is available. Notwithstanding the foregoing, the
Consolidated Leverage Ratio, the Consolidated Fixed Charge Coverage Ratio,
Consolidated Tangible Net Worth or any other financial ratio or test (the
“Specified Financial Covenants”), shall be calculated on a Pro Forma Basis in
determining compliance of such Specified Financial Covenants (x) as of the
Closing Date and (y) with respect to the fiscal quarter ending on September 30,
2015; provided, however, (1) in making any determination on a Pro Forma Basis,
the calculations shall be made in good faith by an Authorized Officer of the
Borrower ; (2) determination of compliance with the Specified Financial
Covenants on a Pro Forma Basis, as and when expressly provided above, shall not
relate to any other or further date or period of determination with respect to
compliance with such Specified Financial Covenants; and (3) the foregoing shall
not be deemed or construed to modify, amend, limit, waive, or suspect any of the
Specified Financial Covenants, as further provided in §9 or otherwise provided
herein.

§10.13 [Reserved].

§10.14 Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.15 Acquisition. The Transactions contemplated in the Acquisition Agreement
are simultaneously closing, and the Huntington Bank Credit Facility and the
Regions Bank Credit Facility shall be repaid in full and terminated at or prior
to the Closing Date.

§10.16 Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

§10.17 Specified Senior Secured Credit Facility. The closing of the Specified
Senior Credit Facility shall have been consummated or will be consummated
simultaneously with the closing of the Facility.

 

62



--------------------------------------------------------------------------------

§11. [RESERVED].

 

§12. EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a) the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) the Borrower shall fail to pay any interest on the Loans within five
(5) Business Days of the date that the same shall become due and payable or any
fees or other sums due hereunder (other than any voluntary prepayment) or under
any of the other Loan Documents within five (5) Business Days after notice from
Agent, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment;

(c) [Reserved];

(d) the Borrower shall fail to perform any other term, covenant or agreement
contained in §9.1,§9.2, §9.3, §9.4, §9.5, §9.6, §9.7, or §9.9 which they are
required to perform;

(e) Borrower or any other Loan Party shall fail to perform any other term,
covenant or agreement contained herein or in any of the other Loan Documents
which it is required to perform (other than those specified in the other
subclauses of this §12 (including, without limitation, §12.2 below) or in the
other Loan Documents), and such failure shall continue for thirty (30) days
after Borrower receives from Agent written notice thereof, and in the case of a
default that cannot be cured within such thirty (30)-day period despite
Borrower’s diligent efforts but is susceptible of being cured within ninety
(90) days of Borrower’s receipt of Agent’s original notice, then Borrower shall
have such additional time as is reasonably necessary to effect such cure, but in
no event in excess of ninety (90) days from Borrower’s receipt of Agent’s
original notice; provided that the foregoing cure provisions shall not pertain
to any default consisting of a failure to comply with §8.4, §7.17, or to any
Default excluded from any provision of cure of defaults contained in any other
of the Loan Documents and with respect to any defaults under §8.1, §8.2, §8.3,
§8.8, or §8.14, the thirty (30) day cure period described above shall be reduced
to a period of ten (10) Business Days and no additional cure period shall be
provided with respect to such defaults;

(f) any material representation or warranty made by or on behalf of the Borrower
or any of its respective Subsidiaries in this Agreement or any other Loan
Document, or any report, certificate, financial statement, request for a Loan,
or in any other document or instrument delivered pursuant to or in connection
with this Agreement, any advance of a Loan, or any of the other Loan Documents
shall prove to have been false in any material respect upon the date when made
or deemed to have been made;

(g) Borrower, any Guarantor (or any Subsidiary thereof) defaults under (i) any
Recourse Indebtedness in an aggregate amount equal to or greater than
$5,000,000.00 with

 

63



--------------------------------------------------------------------------------

respect to all uncured defaults at any time, or (ii) any Non-Recourse
Indebtedness in an aggregate amount equal to or greater than $50,000,000.00 with
respect to all uncured defaults at any time;

(h) any of the Borrower, Borrower Subsidiaries, or Guarantors, (i) shall make an
assignment for the benefit of creditors, or admit in writing its general
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver for it or any substantial part of its assets,
(ii) shall commence any case or other proceeding relating to it under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize any of the foregoing;

(i) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of any of the Borrower, Borrower
Subsidiaries, or Guarantors or any substantial part of the assets of any
thereof, or a case or other proceeding shall be commenced against any such
Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty
(60) days following the filing or commencement thereof;

(j) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for any of the Borrower, Borrower Subsidiaries, or Guarantors or
adjudicating any such Person, bankrupt or insolvent, or approving a petition in
any such case or other proceeding, or a decree or order for relief is entered in
respect of any such Person in an involuntary case under federal bankruptcy laws
as now or hereafter constituted;

(k) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against any Guarantor or Borrower (or any Subsidiary
thereof) that, either individually or in the aggregate, exceed in excess of
$5,000,000.00;

(l) any of the Loan Documents shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or the express
prior written agreement, consent or approval of the Required Lenders, or any
action at law, suit in equity or other legal proceeding to cancel, revoke or
rescind any of the Loan Documents shall be commenced by or on behalf of any of
the Borrower or the Borrower Subsidiaries, or any court or any other
governmental or regulatory authority or agency of competent jurisdiction shall
make a determination, or issue a judgment, order, decree or ruling, to the
effect that any one or more of the material Loan Documents is illegal, invalid
or unenforceable in accordance with the terms thereof, and in each case of the
foregoing the Borrower or any Borrower Subsidiary fails to enter into an
amendment or modification to the existing Loan Documents or enter into new
documentation, each in form and substance reasonably satisfactory to the Agent
and Required Lenders, which have the effect of rendering the cancellation,
termination, revocation, rescission, illegality, invalidity or unenforceability
immaterial;

 

64



--------------------------------------------------------------------------------

(m) any dissolution, termination, partial or complete liquidation, merger or
consolidation of any of the Loan Parties or Borrower Subsidiaries shall occur or
any sale, transfer or other disposition of the assets of any of the Loan Parties
shall occur other, in each case, than as permitted under the terms of this
Agreement or the other Loan Documents;

(n) with respect to any Plan, an ERISA Reportable Event shall have occurred and
such event reasonably would be likely to result in liability of any of the
Borrower or Borrower Subsidiaries to pay money to the PBGC or such Plan in an
aggregate amount exceeding $5,000,000.00 and one of the following shall apply
with respect to such event: (x) such event in the circumstances occurring
reasonably would be likely to result in the termination of such Plan by the PBGC
or for the appointment by the appropriate United States District Court of a
trustee to administer such Plan; or (y) a trustee shall have been appointed by
the United States District Court to administer such Plan; or (z) the PBGC shall
have instituted proceedings to terminate such Plan;

(o) the occurrence of any Change of Control;

(p) an Event of Default under any of the other Loan Documents shall occur
(subject, in any case, to any applicable cure provision set forth in §12.1(e));
or

(q) without limiting the provisions of §12.1(g), the occurrence of any “Event of
Default” (as defined in the Specified Senior Secured Credit Agreement) (after
the expiration of all grace and cure periods thereunder).

then, and upon any such Event of Default, the Agent may, and upon the request of
the Required Lenders shall, by notice in writing to the Borrower declare all
amounts owing with respect to this Agreement, the Notes, and the other Loan
Documents to be, and they shall thereupon forthwith become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by the Borrower; provided that in the event of
any Event of Default specified in §12.1(h), §12.1(i) or §12.1(j), all such
amounts shall become immediately due and payable automatically and without any
requirement of presentment, demand, protest or other notice of any kind from any
of the Lenders or the Agent.

§12.2 Certain Cure Periods. In the event that there shall occur any Default or
Event of Default that affects only certain Collateral Property or the owner(s)
thereof (if such owner is a Borrower Subsidiary), then the Borrower may elect to
cure such Default or Event of Default (so long as no other Default or Event of
Default would arise as a result of such Default or Event of Default) by electing
to have Agent remove such Collateral Property from the calculation of the
Borrowing Base Availability (as defined in the Specified Senior Secured Credit
Agreement and the Borrower’s compliance with §3.2 therein as a result thereof,
in which event such removal and reduction shall be completed within thirty
(30) days after receipt of notice of such Default or Event of Default from the
Agent or the Required Lenders therein), as further provided in the Specified
Senior Secured Credit Agreement.

§12.3 Termination of Commitments. If any one or more Events of Default specified
in §12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and without any
action on the part of the Agent or any Lender any unused portion of the credit
hereunder shall terminate and the

 

65



--------------------------------------------------------------------------------

Lenders shall be relieved of all obligations to make Loans to the Borrower. If
any other Event of Default shall have occurred, the Agent may, and upon the
election of the Required Lenders shall, by notice to the Borrower terminate the
obligation to make Loans to the Borrower. No termination under this §12.3 shall
relieve the Borrower of their obligations to the Lenders arising under this
Agreement or the other Loan Documents.

§12.4 Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may,
and upon the direction of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes and/or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by applicable law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default. If
Borrower fails to perform any agreement or covenant contained in this Agreement
or any of the other Loan Documents beyond any applicable period for notice and
cure, Agent may itself perform, or cause to be performed, any agreement or
covenant of such Person contained in this Agreement or any of the other Loan
Documents which such Person shall fail to perform, and the out-of-pocket costs
of such performance, together with any reasonable expenses, including reasonable
attorneys’ fees actually incurred (including attorneys’ fees incurred in any
appeal) by Agent in connection therewith, shall be payable by Borrower upon
demand and shall constitute a part of the Obligations and shall if not paid
within five (5) Business Days after demand bear interest at the rate for overdue
amounts as set forth in this Agreement. In the event that all or any portion of
the Obligations is collected by or through an attorney-at-law, the Borrower
shall pay all costs of collection including, but not limited to, reasonable and
documented attorney’s fees.

§12.5 Distribution of Collateral Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of Borrower, such monies shall be distributed for application as follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent in accordance with the terms of the Loan Documents to protect or
preserve the Collateral or in connection with the collection of such monies by
the Agent, for the exercise, protection or enforcement by the Agent of all or
any of the rights, remedies, powers and privileges of the Agent or the Lenders
under this Agreement or any of the other Loan Documents or in respect of the
Collateral or in support of any provision of adequate indemnity to the Agent
against any taxes or liens which by law shall have, or may have, priority over
the rights of the Agent or the Lenders to such monies;

 

66



--------------------------------------------------------------------------------

(b) Second, to all other Obligations (including any interest, expenses or other
obligations incurred after the commencement of a bankruptcy, but excluding Hedge
Obligations) in such order or preference as the Required Lenders shall
determine; provided, that (i) [Reserved], (ii) distributions in respect of such
other Obligations shall include, on a pari passu basis, any Agent’s fee payable
pursuant to §4.2; (iii) [Reserved]; and (iv) Obligations owing to the Lenders
with respect to each type of Obligation such as interest, principal, fees and
expenses shall be made among the Lenders, pro rata; and provided, further that
the Required Lenders may in their discretion make proper allowance to take into
account any Obligations not then due and payable;

(c) Third, to all Hedge Obligations secured by the Security Documents and other
Collateral, on a pari passu basis among the Lender Hedge Providers pro rata;

(d) Fourth, to all other Hedge Obligations, on a pari passu basis among the
Lender Hedge Providers pro rata; and

(e) Fifth, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

 

§13. SETOFF.

Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender or any Affiliate
thereof to the Borrower and any securities or other property of the Borrower in
the possession of such Lender or any Affiliate may, without notice to Borrower
(any such notice being expressly waived by Borrower) but with the prior written
approval of Agent, be applied to or set off against the payment of Obligations
and any and all other liabilities, direct, or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, of the Borrower to such
Lender. Each of the Lenders agrees with each other Lender that if such Lender
shall receive from Borrower, whether by voluntary payment, exercise of the right
of setoff, or otherwise, and shall retain and apply to the payment of the Note
or Notes held by such Lender any amount in excess of its ratable portion of the
payments received by all of the Lenders with respect to the Notes held by all of
the Lenders, such Lender will make such disposition and arrangements with the
other Lenders with respect to such excess, either by way of distribution, pro
tanto assignment of claims, subrogation or otherwise as shall result in each
Lender receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.

 

§14. THE AGENT.

§14.1 Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan

 

67



--------------------------------------------------------------------------------

Documents and any related documents delegated to the Agent and all other powers
not specifically reserved to the Lenders, together with such powers as are
reasonably incident thereto, provided that no duties or responsibilities not
expressly assumed herein or therein shall be implied to have been assumed by the
Agent. The obligations of the Agent hereunder are primarily administrative in
nature, and nothing contained in this Agreement or any of the other Loan
Documents shall be construed to constitute the Agent as a trustee for any Lender
or to create an agency or fiduciary relationship. Agent shall act as the
contractual representative of the Lenders hereunder, and notwithstanding the use
of the term “Agent”, it is understood and agreed that Agent shall not have any
fiduciary duties or responsibilities to any Lender by reason of this Agreement
or any other Loan Document and is acting as an independent contractor, the
duties and responsibilities of which are limited to those expressly set forth in
this Agreement and the other Loan Documents. The Borrower and any other Person
shall be entitled to conclusively rely on a statement from the Agent that it has
the authority to act for and bind the Lenders pursuant to this Agreement and the
other Loan Documents.

§14.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable and documented fees and expenses of any such Persons shall be paid by
the Borrower.

§14.3 No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable to the Lenders for (a) any
waiver, consent or approval given or any action taken, or omitted to be taken,
in good faith by it or them hereunder or under any of the other Loan Documents,
or in connection herewith or therewith, or be responsible for the consequences
of any oversight or error of judgment whatsoever, except that the Agent or such
other Person, as the case may be, shall be liable for losses due to its willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods or (b) any
action taken or not taken by Agent with the consent or at the request of the
Required Lenders or such greater number of Lenders as may be required hereunder.
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default, except with respect to defaults in the payment
of principal, interest and fees required to be paid to the Agent for the account
of the Lenders, unless the Agent has received notice from a Lender or the
Borrower referring to the Loan Documents and describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default”.

§14.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower or any of its respective Subsidiaries, or

 

68



--------------------------------------------------------------------------------

be bound to ascertain or inquire as to the performance or observance of any of
the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower or any holder of any
of the Notes shall have been duly authorized or is true, accurate and complete.
The Agent has not made nor does it now make any representations or warranties,
express or implied, nor does it assume any liability to the Lenders, with
respect to the creditworthiness or financial condition of the Borrower or any of
its respective Subsidiaries, or the value of the Collateral or any other assets
of the Borrower or any of its respective Subsidiaries. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent’s Special Counsel has only represented Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent’s Special Counsel and Agent or
KeyBank. Each Lender has been independently represented by separate counsel on
all matters regarding the Loan Documents and the granting and perfecting of
liens in the Collateral.

§14.5 Payments.

(a) A payment by the Borrower to the Agent hereunder or under any of the other
Loan Documents for the account of any Lender shall constitute a payment to such
Lender. The Agent agrees to distribute to each Lender not later than one
Business Day after the Agent’s receipt of good funds, determined in accordance
with the Agent’s customary practices, such Lender’s pro rata share of payments
received by the Agent for the account of the Lenders except as otherwise
expressly provided herein or in any of the other Loan Documents. In the event
that the Agent fails to distribute such amounts within one Business Day as
provided above, the Agent shall pay interest on such amount at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.

(b) If in the reasonable opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in liability, it may refrain from making
such distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

§14.6 Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

 

69



--------------------------------------------------------------------------------

§14.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold harmless
the Agent from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which the Agent has not been reimbursed by the Borrower as required
by §15), and liabilities of every nature and character arising out of or related
to this Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8 Agent as Lender. In its individual capacity, KeyBank shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9 Resignation. The Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof to the Lenders and the
Borrower. The Required Lenders may remove the Agent from its capacity as Agent
in the event of the Agent’s gross negligence or willful misconduct. Upon any
such resignation, or removal, the Required Lenders, subject to the terms of
§18.1, shall have the right to appoint as a successor Agent, (i) any Lender or
(ii) any bank whose senior debt obligations are rated not less than “A” or its
equivalent by Moody’s or not less than “A” or its equivalent by S&P and which
has a net worth of not less than $500,000,000.00. Unless a Default or Event of
Default shall have occurred and be continuing, such successor Agent, shall be
reasonably acceptable to the Borrower. If no successor Agent shall have been
appointed and shall have accepted such appointment within thirty (30) days after
the retiring Agent’s giving of notice of resignation or the Required Lender’s
removal of the Agent, then the retiring or removed Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be (ii) any Lender or (ii) any
financial institution whose senior debt obligations are rated not less than “A2”
or its equivalent by Moody’s or not less than “A” or its equivalent by S&P and
which has a net worth of not less than $500,000,000.00. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Agent, and the retiring or
removed Agent shall be discharged from its duties and obligations hereunder as
Agent. After any retiring Agent’s resignation or removal, the provisions of this
Agreement and the other Loan Documents shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as Agent. Upon any change in the Agent under this Agreement, the resigning or
removed Agent shall execute such assignments of and amendments to the Loan
Documents as may be necessary to substitute the successor Agent for the
resigning or removed Agent.

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or

 

70



--------------------------------------------------------------------------------

remedies as it may have; provided, however, that unless and until the Agent
shall have received such directions, the Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem to be in the best interests of the
Lenders. Without limiting the generality of the foregoing, if Agent reasonably
determines payment is in the best interest of all the Lenders, Agent may without
the approval of the Lenders pay taxes and insurance premiums and spend money for
maintenance, repairs or other expenses which may be necessary to be incurred,
and Agent shall promptly thereafter notify the Lenders of such action. Each
Lender shall, within thirty (30) days of request therefor, pay to the Agent its
Commitment Percentage of the reasonable costs incurred by the Agent in taking
any such actions hereunder to the extent that such costs shall not be promptly
reimbursed to the Agent by the Borrower or out of the Collateral within such
period. The Required Lenders may direct the Agent in writing as to the method
and the extent of any such exercise, the Lenders hereby agreeing to indemnify
and hold the Agent harmless in accordance with their respective Commitment
Percentages from all liabilities incurred in respect of all actions taken or
omitted in accordance with such directions, except to the extent that any of the
same shall be directly caused by the Agent’s willful misconduct or gross
negligence as finally determined by a court of competent jurisdiction after the
expiration of all applicable appeal periods, provided that the Agent need not
comply with any such direction to the extent that the Agent reasonably believes
the Agent’s compliance with such direction to be unlawful in any applicable
jurisdiction or commercially unreasonable under the UCC as enacted in any
applicable jurisdiction.

§14.11 Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against any Loan Party or Borrower Subsidiary with respect to
the Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Required Lenders or all of the Lenders as required by this
Agreement. Each Lender irrevocably waives its right to file or pursue a separate
proof of claim in any such proceedings unless Agent fails to file such claim
within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.

§14.12 Request for Agent Action. Agent and the Lenders acknowledge that in the
ordinary course of business of the Borrower and Borrower Subsidiaries, the
Borrower may desire to take actions or enter into other agreements in the
ordinary course of business which may require the consent, approval or agreement
of the Agent. In connection with the foregoing, and to the extent applicable at
any time, the Lenders hereby expressly authorize the Agent to execute consents,
approvals, or other agreements in form and substance satisfactory to the Agent
in connection with such other actions or agreements as may be necessary in the
ordinary course of Borrower’s and Borrower Subsidiaries’ business.

§14.13 Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person,

 

71



--------------------------------------------------------------------------------

and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, that by its terms must be
fulfilled to the satisfaction of a Lender, the Agent may presume that such
condition is satisfactory to such Lender unless the Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

§14.14 Approvals. If consent is required for some action under this Agreement,
or except as otherwise provided herein an approval of the Lenders or the
Required Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) days of receipt of the request for
action together with all reasonably requested information related thereto (or
such lesser period of time required by the terms of the Loan Documents), notice
in writing of approval or disapproval (collectively “Directions”) in respect of
any action requested or proposed in writing pursuant to the terms hereof. To the
extent that any Lender does not approve any recommendation of Agent, such Lender
shall in such notice to Agent describe the actions that would be acceptable to
such Lender. If consent is required for the requested action, any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action. In the
event that any recommendation is not approved by the requisite number of Lenders
and a subsequent approval on the same subject matter is requested by Agent, then
for the purposes of this paragraph each Lender shall be required to respond to a
request for Directions within five (5) Business Days of receipt of such request.
Agent and each Lender shall be entitled to assume that any officer of the other
Lenders delivering any notice, consent, certificate or other writing is
authorized to give such notice, consent, certificate or other writing unless
Agent and such other Lenders have otherwise been notified in writing.

§14.15 Borrower Not Beneficiary. Except for the provisions of §14.9 relating to
the appointment of a successor Agent, the provisions of this §14 are solely for
the benefit of the Agent and the Lenders, may not be enforced by the Borrower,
and except for the provisions of §14.9, may be modified or waived without the
approval or consent of the Borrower.

§14.16 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Legal
Requirements:

(i) That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in §27.

(ii) Any payment of principal, interest, fees or other amounts received by the
Agent for the account of that Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
by that Defaulting Lender pursuant to §13), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to

 

72



--------------------------------------------------------------------------------

the Agent hereunder; second, [Reserved]; third, [Reserved]; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists or non-defaulting Lenders have been paid in full all amounts then
due, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Loans in respect of which
that Defaulting Lender has not fully funded its appropriate share, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this §14.16(a)(ii) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) [Reserved]

(iv) [Reserved]

(v) During any period that a Lender is a Defaulting Lender, the Borrower may, by
giving written notice thereof to the Agent, such Defaulting Lender, and the
other Lenders, demand that such Defaulting Lender assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of §18.1. No
party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. In addition, any
Lender who is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire the face amount of all or a portion of such
Defaulting Lender’s Commitment via an assignment subject to and in accordance
with the provisions of §18.1. No such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient with any applicable amounts held pursuant to the
immediately preceding subsection (f), upon distribution thereof as appropriate
(which may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) such Defaulting Lender’s full pro rata
share of all Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under any Legal Requirement without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

73



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower and the Agent agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Loans and funded by the Lenders
in accordance with their Applicable Percentages (without giving effect to
§14.16(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

§14.17 Reliance on Hedge Provider. For purposes of applying payments received in
accordance with §12.5, the Agent shall be entitled to rely upon the trustee,
paying agent or other similar representative (each, a “Representative”) or, in
the absence of such a Representative, upon the holder of the Hedge Obligations
for a determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

 

§15. EXPENSES.

The Borrower agrees to pay (a) the reasonable and documented costs incurred by
the Agent of producing and reproducing this Agreement, the other Loan Documents
and the other agreements and instruments mentioned herein, (b) any recording
taxes in connection with the Security Documents and other Loan Documents,
(c) the reasonable and documented fees, expenses and disbursements of one
outside counsel to the Agent and one local counsel in each applicable
jurisdiction to the Agent incurred in connection with the preparation,
administration, or interpretation of the Loan Documents and other instruments
mentioned herein, and amendments, modifications, approvals, consents or waivers
hereto or hereunder, (d) all other reasonable and documented out of pocket fees,
expenses and disbursements (other than Taxes unless such payment is otherwise
required pursuant to the terms of this Agreement) of the Agent incurred by the
Agent in connection with the preparation or interpretation of the Loan Documents
and other instruments mentioned herein, the addition or substitution of
additional Collateral (in connection with each Loan and/or otherwise), the
making of each Loan hereunder, and the third party out-of-pocket costs and
expenses incurred in connection with the syndication of the Commitments pursuant
to §18 hereof, and (e) without duplication, all reasonable and documented
out-of-pocket expenses (including reasonable and documented attorneys’ fees and
costs, and the fees and costs of appraisers, engineers, investment bankers or
other experts retained by the Agent) incurred by the Lenders or the Agent in
connection with (i) the

 

74



--------------------------------------------------------------------------------

enforcement of or preservation of rights under any of the Loan Documents against
the Borrower or the administration thereof after the occurrence of a Default or
Event of Default and (ii) any litigation, proceeding or dispute whether arising
hereunder or otherwise, in any way related to the Agent’s or any of the Lenders’
relationship with the Borrower (provided that any attorneys’ fees and costs
pursuant to this clause (e) shall be limited to those incurred by the Agent and
one other counsel with respect to the Lenders as a group), (f) all reasonable
and documented fees, expenses and disbursements of the Agent incurred in
connection with UCC searches, UCC filings, title rundowns, title searches or
mortgage recordings, (g) all reasonable and documented out-of-pocket fees,
expenses and disbursements (including reasonable and documented attorneys’ fees
and costs of one counsel) which may be incurred by Agent in connection with the
execution and delivery of this Agreement and the other Loan Documents (without
duplication of any of the items listed above), and (h) all expenses relating to
the use of Intralinks, SyndTrak or any other similar system for the
dissemination and sharing of documents and information in connection with the
Loans. The covenants of this §15 shall survive the repayment of the Loans and
the termination of the obligations of the Lenders hereunder.

 

§16. INDEMNIFICATION.

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
the Arranger and each director, officer, employee, agent and Affiliate thereof
and Person who controls the Agent or any Lender or the Arranger (each, an
“Indemnified Person”) against any and all claims, actions and suits, whether
groundless or otherwise, and from and against any and all liabilities, losses,
damages and expenses of every nature and character arising out of or relating to
any claim, action, suit or litigation arising out of this Agreement or any of
the other Loan Documents or the transactions contemplated hereby and thereby
including, without limitation, (a) any and all claims for brokerage, leasing,
finders or similar fees which may be made relating to the Collateral or the
Loans by parties claiming by or through Borrower, (b) [Reserved], (c) any actual
or proposed use by the Borrower or Borrower Subsidiaries of the proceeds of any
of the Loans, (d) any actual or alleged infringement of any patent, copyright,
trademark, service mark or similar right of the Borrower or Borrower
Subsidiaries, (e) the Borrower entering into or performing this Agreement or any
of the other Loan Documents, (f) any actual or alleged violation of any law,
ordinance, code, order, rule, regulation, approval, consent, permit or license
relating to the Collateral, (g) with respect to the Borrower and the Borrower
Subsidiaries and their respective properties and assets, subject to any
limitations set forth in the “Indemnity Agreements” (as such quoted term is
defined in the Specified Senior Secured Credit Agreement), the violation of any
Environmental Law, the Release or threatened Release of any Hazardous Substances
or any action, suit, proceeding or investigation brought or threatened with
respect to any Hazardous Substances (including, but not limited to, claims with
respect to wrongful death, personal injury, nuisance or damage to property), and
(h) to the extent used by Borrower or Borrower Subsidiaries, any use of
Intralinks, SyndTrak or any other system for the dissemination and sharing of
documents and information, in each case including, without limitation, the
reasonable and documented fees and disbursements of one counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, that the Borrower shall not be obligated under this §16 or
otherwise to indemnify any Person for liabilities to the extent (a) found in a
final judgment by a court of competent jurisdiction (not subject to further
appeal) to have resulted from such Indemnified Person’s or any of its Related
Persons’ actual bad faith, gross negligence or willful misconduct or (b) being
the result from any

 

75



--------------------------------------------------------------------------------

action, suit, proceeding or investigation solely among Indemnified Persons and
not arising out of or in connection with any act or omission of the Loan Parties
or Borrower Subsidiaries. For purposes hereof, a “Related Person” of any
Indemnified Person means its Affiliates, directors, officers, employees and
agents, in each case that are controlled by such Indemnified Person. In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel, taken as a whole,
and, in addition to the foregoing indemnity, the Borrower agrees to pay promptly
the reasonable and documented fees and expenses of such counsel. If, and to the
extent that the obligations of the Borrower under this §16 are unenforceable for
any reason, the Borrower hereby agrees to make the maximum contribution to the
payment in satisfaction of such obligations which is permissible under
applicable law. The provisions of this §16 shall survive the repayment of the
Loans and the termination of the obligations of the Lenders hereunder. This §16
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

 

§17. SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Loan Parties or any of their respective
Subsidiaries pursuant hereto or thereto shall be deemed to have been relied upon
by the Lenders and the Agent, notwithstanding any investigation heretofore or
hereafter made by any of them, and shall survive the making by the Lenders of
any of the Loans, as herein contemplated, and shall continue in full force and
effect so long as any amount due under this Agreement or the Notes or any of the
other Loan Documents remains outstanding or any Lender has any obligation to
make any Loans. The indemnification obligations of the Loan Parties provided
herein and in the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein. All statements contained in any
certificate delivered to any Lender or the Agent at any time by or on behalf of
the Loan Parties or any of their respective Subsidiaries pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.

 

§18. ASSIGNMENT AND PARTICIPATION.

§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignee all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent shall have given its prior written consent to such assignment, which
consent shall not be unreasonably withheld or delayed (b) each such assignment
shall be of a constant, and not a varying, percentage of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Term
Loan Commitment; (c) the parties to such assignment shall execute and deliver to
the Agent, for recording in the Register (as hereinafter defined) an Assignment
and Acceptance Agreement in the form of Exhibit H hereto, together with any
Notes subject to such assignment, (d) in no event shall any assignment be to any
Person controlling, controlled by or under common control with, or which is not
otherwise free

 

76



--------------------------------------------------------------------------------

from influence or control by, Borrower or Guarantor, and (e) such assignee shall
acquire an interest in the Loans of not less than $5,000,000.00 and integral
multiples of $1,000,000.00 in excess thereof (or if less, the remaining Loans of
the assignor), unless waived by the Agent, and so long as no Event of Default
exists hereunder, Borrower. Upon execution, delivery, acceptance and recording
of such Assignment and Acceptance Agreement, (i) the assignee thereunder shall
be a party hereto and all other Loan Documents executed by the Lenders and, to
the extent provided in such Assignment and Acceptance Agreement, have the rights
and obligations of a Lender hereunder, (ii) the assigning Lender shall, upon
payment to the Agent of the registration fee referred to in §18.2, be released
from its obligations under this Agreement arising after the effective date of
such assignment with respect to the assigned portion of its interests, rights
and obligations under this Agreement, and (iii) the Agent may unilaterally amend
Schedule 1.1 to reflect such assignment. In connection with each assignment, the
assignee shall represent and warrant to the Agent, the assignor and each other
Lender as to whether such assignee is controlling, controlled by, under common
control with or is not otherwise free from influence or control by, the Borrower
and Guarantors.

§18.2 Register. The Agent shall maintain on behalf of the Borrower a copy of
each assignment delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of and interest on the Loans owing to the
Lenders from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and the Lenders at any reasonable time
and from time to time upon reasonable prior notice. Upon each such recordation,
the assigning Lender agrees to pay to the Agent a registration fee in the sum of
$3,500.00.

§18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at their own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note (if
requested by the subject Lender) to the order of such assignee in an amount
equal to the amount assigned to such assignee pursuant to such Assignment and
Acceptance Agreement and, if the assigning Lender has retained some portion of
its obligations hereunder, a new Note to the order of the assigning Lender in an
amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance Agreement and shall otherwise be in substantially the form of the
assigned Notes. The surrendered Notes shall be canceled and returned to the
Borrower.

§18.4 Participations. Each Lender may sell participations to one or more Lenders
or other entities in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents; provided that (a) any such
sale or participation shall not affect the rights and duties of the selling
Lender hereunder, (b) such participation shall not entitle such participant to
any rights or privileges under this Agreement or any Loan Documents, including

 

77



--------------------------------------------------------------------------------

without limitation, rights granted to the Lenders under §4.8, §4.9 and §4.10,
(c) such participation shall not entitle the participant to the right to approve
waivers, amendments or modifications, (d) such participant shall have no direct
rights against the Borrower, (e) such participant shall be entitled to the
benefits of §4.4(b) (subject to the requirements of §4.4(c); it being understood
that the documentation required under §4.4(c) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to §18.1, provided that such Participant
(i) agrees to be subject to the provisions of §4.15 as if it were an assignee
under §18.1; and (ii) shall not be entitled to receive any greater payment under
§4.4(b) than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, (f) such sale is effected
in accordance with all applicable laws, and (g) such participant shall not be a
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by the Borrower; provided, however,
such Lender may agree with the participant that it will not, without the consent
of the participant, agree to (i) increase, or extend the term or extend the time
or waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender (other than
pursuant to an extension of the Maturity Date pursuant to §2.12), (iii) reduce
the amount of any such payment of principal, (iv) reduce the rate at which
interest is payable thereon or (v) release Borrower (except as otherwise
permitted under §5.4, §5.6 or §5.7). Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that, except as set forth below, no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person, except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations or except, upon request of Borrower, the
Lender shall provide to Borrower the identity of such participant and the amount
of its participation. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Credit Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, Agent (in its capacity as Agent) shall
have no responsibility for maintaining a Participant Register.

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or any other central banking authority or to
such other Person as the Agent may approve to secure obligations of such
lenders. No such pledge or the enforcement thereof shall release the pledgor
Lender from its obligations hereunder or under any of the other Loan Documents.

§18.6 No Assignment by Loan Parties. The Loan Parties shall not assign or
transfer any of their rights or obligations under this Agreement without the
prior written consent of each of the Lenders.

 

78



--------------------------------------------------------------------------------

§18.7 Disclosure. Borrower agrees to promptly and reasonably cooperate with any
Lender in connection with any proposed assignment or participation of all or any
portion of its Commitment. The Borrower agrees that in addition to disclosures
made in accordance with standard banking practices any Lender may disclose
information obtained by such Lender pursuant to this Agreement to assignees or
participants and potential assignees or participants hereunder. Each Lender
agrees for itself that it shall use reasonable efforts in accordance with its
customary procedures to hold confidential all non-public information obtained
from Borrower that has been identified in writing as confidential by any of
them, and shall use reasonable efforts in accordance with its customary
procedures to not disclose such information to any other Person, it being
understood and agreed that, notwithstanding the foregoing, a Lender may make
(a) disclosures to its participants (provided such Persons are advised of the
provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7),
(c) disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7),
(d) disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other governmental authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify Borrower of any request by any
governmental authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
government authority) for disclosure of any such non-public information prior to
disclosure of such information. In addition, each Lender may make disclosure of
such information to any contractual counterparty in swap agreements or such
contractual counterparty’s professional advisors (so long as such contractual
counterparty or professional advisors agree to be bound by the provisions of
this §18.7). Non-public information shall not include any information which is
or subsequently becomes publicly available other than as a result of a
disclosure of such information by a Lender, or prior to the delivery to such
Lender is within the possession of such Lender if such information is not known
by such Lender to be subject to another confidentiality agreement with or other
obligations of secrecy to the Borrower, or is disclosed with the prior approval
of Borrower. Nothing herein shall prohibit the disclosure of non-public
information to the extent necessary to enforce the Loan Documents.

§18.8 Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender.

§18.9 Amendments to Loan Documents. Upon any such assignment or participation,
the Borrower shall (and shall cause Borrower Subsidiaries, if applicable, to),
upon the request of the Agent, enter into such documents as may be reasonably
required by the Agent to modify the Loan Documents to reflect such assignment or
participation.

 

79



--------------------------------------------------------------------------------

§19. NOTICES.

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”)
must be in writing and shall be deemed to have been properly given or served by
personal delivery or by sending same by overnight courier or by depositing same
in the United States Mail, postpaid and registered or certified, return receipt
requested, and addressed to the parties at the address set forth on Schedule 19.

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days’ prior Notice thereof, Borrower, a Lender or Agent shall
have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.

 

§20. RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Loan Parties or their respective Subsidiaries arising out
of or in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereunder and thereunder, and the relationship between
each Lender and Agent, and the Loan Parties is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

 

§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
INCLUDING, WITHOUT LIMITATION, NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401.
THE BORROWER, THE AGENT AND THE LENDERS AGREE THAT ANY SUIT FOR THE ENFORCEMENT
OF THIS AGREEMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE
STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING THEREIN). THE BORROWER,
THE AGENT AND THE LENDERS FURTHER ACCEPT, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND (ii) WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION ANY OF THEM MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT

 

80



--------------------------------------------------------------------------------

SUCH A COURT IS AN INCONVENIENT FORUM. IN ADDITION TO THE COURTS OF THE STATE OF
NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT OR ANY LENDER MAY BRING
ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY COLLATERAL OR ASSETS
OF BORROWER OR BORROWER SUBSIDIARIES EXIST AND THE BORROWER CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURTS. THE BORROWER EXPRESSLY ACKNOWLEDGES
AND AGREES THAT THE FOREGOING CHOICE OF NEW YORK LAW WAS A MATERIAL INDUCEMENT
TO THE AGENT AND THE LENDERS IN ENTERING INTO THIS AGREEMENT AND IN MAKING THE
LOANS HEREUNDER.

 

§22. HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

§23. COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

§24. ENTIRE AGREEMENT, ETC.

This Agreement and the Loan Documents are intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE LOAN PARTIES, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED. EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN
ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN

 

81



--------------------------------------------------------------------------------

ADDITION TO, ACTUAL DAMAGES. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS §25. EACH PARTY ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO
REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT EACH PARTY AGREES TO THE FOREGOING
AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

§26. DEALINGS WITH THE LOAN PARTIES.

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Loan Parties and their respective Subsidiaries or any of their
Affiliates regardless of the capacity of the Agent or the Lender hereunder. The
Lenders acknowledge that, pursuant to such activities, KeyBank or its Affiliates
may receive information regarding such Persons (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.

 

§27. CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower of any terms of
this Agreement or such other instrument or the continuance of any Default or
Event of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Required Lenders and, with respect to any amendment of any term of this
Agreement or of any other instrument related hereto or mentioned herein, the
Borrower or the Guarantors, as the case may be. Notwithstanding the foregoing,
none of the following may occur without the written consent of each Lender
adversely affected thereby: (a) a reduction in the rate of interest on the Notes
(other than a reduction or waiver of default interest); (b) any increase or
reduction in the amount of the Commitment of a Lender (except as provided in
§2.4 and §18.1); (c) a forgiveness, reduction or waiver of the principal of any
unpaid Loan or any interest thereon or fee payable under the Loan Documents;
(d) a change in the amount of any fee payable to a Lender hereunder; (e) the
postponement of any date fixed for any payment of principal of or interest on
the Loan or any fees payable under the Loan Documents; (f) an extension of the
Maturity Date (except as provided in §2.12); (g) a change in the manner of
distribution of any payments to the Lenders or the Agent; (h) the release of
Borrower, any Distribution Interest Pledge, any Equity Issuance Pledge, any
Ownership Interest Pledge, or any material portion of any other Collateral
(provided, however, for the avoidance of doubt, the foregoing shall not be
deemed to limit the partial release by Agent of any Distribution Interest
Pledge, Equity Issuance Pledge, Ownership Interest Pledge, or any such other
Collateral in connection with the sale or

 

82



--------------------------------------------------------------------------------

Refinancing of Real Estate or Material Assets permitted hereunder and in
accordance with the terms and provisions hereof), or the release of any
Guarantor or any reduction of Guarantor’s liability under the Guaranty except as
otherwise provided in §5.4, §5.6 or §5.7; (i) an amendment of the definition of
Required Lenders, or of any requirement for consent by all of the Lenders;
(j) [Reserved]; (k) an amendment to this §27; or (l) an amendment of any
provision of this Agreement or the Loan Documents which requires the approval of
all of the Lenders or the Required Lenders to require a lesser number of Lenders
to approve such action. The provisions of §14 may not be amended without the
written consent of the Agent. No waiver shall extend to or affect any obligation
not expressly waived or impair any right consequent thereon. No course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

§28. SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

§29. TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of Borrower under this Agreement and the other Loan Documents.

 

§30. NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

 

§31. REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute

 

83



--------------------------------------------------------------------------------

and deliver, in lieu thereof, a replacement Note, identical in form and
substance to the applicable Note and dated as of the date of the applicable Note
and upon such execution and delivery all references in the Loan Documents to
such Note shall be deemed to refer to such replacement Note.

 

§32. NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Lenders, the Agent, the
Lender Hedge Provider, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. All conditions to the performance of the obligations
of the Agent and the Lenders under this Agreement, including the obligation to
make Loans, are imposed solely and exclusively for the benefit of the Agent and
the Lenders, and their permitted successors and assigns, and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that the Agent and the Lenders will
refuse to make Loans in the absence of strict compliance with any or all thereof
and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by the Agent and the Lenders at any time if in their sole
discretion they deem it desirable to do so. In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of the construction by the Borrower or any of its
Subsidiaries of any development or the absence therefrom of defects.

 

§33. PATRIOT ACT.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower that, pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies Borrower,
which information includes names and addresses and other information that will
allow such Lender or the Agent, as applicable, to identify Borrower in
accordance with the Patriot Act.

 

§34. [RESERVED].

 

§35. [RESERVED].

 

§36. [RESERVED].

 

§37. [RESERVED].

 

§38. RECOURSE PROVISIONS.

(a) Borrower Fully Liable. Borrower shall be fully liable for the Loan and the
Obligations of Borrower to each of the Lenders.

(b) Additional Matters. To the extent permitted under applicable law, nothing
contained in these provisions or elsewhere shall limit the right of Agent or any
of the Lenders to obtain injunctive relief or to pursue equitable remedies under
any of the Loan Documents, or to pursue common law remedies for matters
constituting fraud, or misappropriation of rents, or insurance or condemnation
proceeds, against any party.

 

84



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank.]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

BORROWER: INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited
partnership By:   Independence Realty Trust, Inc.,   a Maryland Corporation, its
general partner By:  

/s/ Farrell Ender

Name:   Farrell Ender Title:   President   (SEAL)

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[$120MM Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

AGENT AND LENDER: KEYBANK NATIONAL ASSOCIATION, as Lender and as Agent By:  

/s/ Christopher T. Neil

Name:   Christopher T. Neil Title:   Senior Relationship Manager

 

KeyBank National Association 225 Franklin Street Boston, Massachusetts 02110
Attention:   Christopher T. Neil Telephone:   617-385-6202 Facsimile:  
617-385-6293

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[$120MM Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

LENDER: THE HUNTINGTON NATIONAL BANK, a national banking association By:  

/s/ Florentina Djulvezan

Name:   Florentina Djulvezan Title:   Assistant Vice President

The Huntington National Bank

200 Public Square, CM17

Cleveland, OH 44114

Attention: Scott Childs

Telephone: 216-515-6529

Facsimile: 888-987-9315

 

[$120MM Credit Agreement – Signature Page]